Exhibit 10.126

EXECUTION COPY

 

 

 

AGREEMENT REGARDING LEASES

DATED AS OF DECEMBER 22, 2011

BY AND AMONG

MARRIOTT INTERNATIONAL, INC.,

MARRIOTT SENIOR HOLDING CO.,

MARRIOTT MAGENTA HOLDING COMPANY, INC.,

SUNRISE SENIOR LIVING, INC.,

SUNRISE SENIOR LIVING SERVICES, INC.

AND

SUNRISE CONTINUING CARE, LLC

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Certain Defined Terms and Rules of Interpretation      2    2.   
Transactions; Closing      7    3.    Closing Conditions      8    4.    Letter
of Credit      9    5.    NCF Payments      13    6.    No Collateral Event     
14    7.    Reduction Option; Early Release of Marriott      15    8.   
Security Interests      16    9.    Representations and Warranties      19   
10.    Covenants      22    11.    Survival; Specific Performance      23    12.
   Miscellaneous      24   

 

SCHEDULES: Schedule 1    Continuing Leases and Continuing Lease Guaranties
Schedule 2    Terminating Leases Schedule 3    Lifecare Agreements Schedule 4   
Letter of Credit Available Amount Reductions (Lease Rental Payments) EXHIBITS:
Exhibit A    Marriott Consent Exhibit B    Terminating Lease Notice Exhibit C   
Continuing Lease Notice Exhibit D    Letter of Credit Exhibit E    Cash
Collateral Agreement Exhibit F    Landlord Estoppel Certificate

 

- i -



--------------------------------------------------------------------------------

AGREEMENT REGARDING LEASES

THIS AGREEMENT REGARDING LEASES (this “Agreement”) is made and entered into this
22nd day of December, 2011 (the “Effective Date”), by and among MARRIOTT
INTERNATIONAL, INC., a Delaware corporation (“Marriott”), MARRIOTT SENIOR
HOLDING CO., a Delaware corporation (“Marriott Holdco”), and MARRIOTT MAGENTA
HOLDING COMPANY, INC., a Delaware corporation (“Marriott Magenta”), on the one
hand, and SUNRISE SENIOR LIVING, INC., a Delaware corporation formerly known as
Sunrise Assisted Living, Inc. (“Sunrise”), SUNRISE SENIOR LIVING SERVICES, INC.,
a Delaware corporation formerly known as Marriott Senior Living Services, Inc.
(“SSLS”), and SUNRISE CONTINUING CARE, LLC, a Delaware limited liability company
formerly known as Marriott Continuing Care, LLC (“SCC”), on the other hand.
Marriott, Marriott Holdco and Marriott Magenta shall collectively be known,
jointly and severally, as the “Marriott Parties”. Sunrise, SSLS and SCC shall
collectively be known, jointly and severally, as the “Sunrise Parties”. Each of
the Marriott Parties and the Sunrise Parties may also sometimes be referred to
herein collectively, as the “Parties”, and individually, as a “Party.”

RECITALS

A. On or about March 28, 2003, the Marriott Parties sold certain assets and all
of the stock of SSLS to Sunrise pursuant to that certain Stock Purchase
Agreement, dated as of December 30, 2002 (as amended, supplemented or otherwise
modified, collectively, the “Stock Purchase Agreement”).

B. In connection with the sale transaction in 2003, Sunrise acquired the Tenants
(as hereinafter defined) under the leases described in Part A of Schedule 1
attached hereto, as may be amended in accordance with Section 7(a) hereof (the
“Continuing Leases”) and the leases described in Part A of Schedule 2 attached
hereto, as may be amended in accordance with Section 7(a) hereof (the
“Terminating Leases”; the Continuing Leases and the Terminating Leases,
collectively, the “Leases”). The current term of each of the Leases expires
December 31, 2013, and each Lease has an option on the part of the relevant
Tenant to extend the term for an additional five-year term (each, a “First
Extended Term”) and additional options to extend the term for three
(3) additional five-year terms beyond the First Extended Term.

C. Marriott continues to have liability with respect to the Leases pursuant to
Guaranties of Tenant Obligations with respect to the Leases, which are
identified in Part B of Schedule 1 attached hereto and Part B of Schedule 2
attached hereto (as amended, supplemented or otherwise modified, collectively,
the “Lease Guaranties”), and certain obligations with respect to the Lifecare
Agreements (as hereinafter defined) with respect to the facilities known as The
Colonnades and Bedford Court.

D. To the extent Marriott incurs any liabilities pursuant to the Lease
Guaranties and the Lifecare Agreements, Sunrise is obligated to reimburse
Marriott for such liabilities pursuant to the terms of the Assumption and
Reimbursement Agreement, dated as of March 28, 2003, by and among Marriott,
Sunrise, SSLS and SCC (as amended, supplemented or otherwise modified from time
to time, the “Reimbursement Agreement”).



--------------------------------------------------------------------------------

E. The Sunrise Parties and the Marriott Parties now desire to agree upon certain
matters relating to the Leases, Lease Guaranties and Lifecare Agreements on the
terms and conditions set forth herein.

NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual promises, representations, warranties and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows:

1. Certain Defined Terms and Rules of Interpretation. For all purposes of this
Agreement, except as otherwise expressly provided herein or unless the context
otherwise requires, (i) the terms defined in this Section 1 have the meanings
assigned to them or cross-referenced in this Section 1 and include the plural as
well as the singular; (ii) all references in this Agreement to designated
“Sections” and other subdivisions are to the designated Sections and other
subdivisions of this Agreement; (iii) the word “including” shall have the same
meaning as the phrase “including, without limitation,” and other phrases of
similar import; and (iv) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision:

“Affiliate”, with respect to any Person, means a Person that directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control (each as hereinafter defined) with, such Person. For
purposes of this definition, (a) “Control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise and (b) “Controlled by”, “Controlling” and “Controlled”
shall have correlative meanings.

“Agreement” has the meaning set forth in the preamble.

“Agreements of Undertaking” means the agreements described in Part C of Schedule
3 attached hereto.

“ARL Event of Default” means:

 

  (a) Marriott is unable to withdraw any of the L/C Proceeds and/or to retain
any of the L/C Proceeds for its account pursuant to Section 4(e)(ii) hereof;

 

  (b) the indebtedness under Sunrise’s principal bank credit facility is
accelerated due to an event of default thereunder; or

 

  (c) any Sunrise Party or any material subsidiary of Sunrise voluntarily files
for bankruptcy protection or any involuntary bankruptcy proceeding is commenced
against any Sunrise Party or any of Sunrise’s material subsidiaries that is not
dismissed or stayed within ninety (90) days after commencement thereof.

 

- 2 -



--------------------------------------------------------------------------------

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which national banks in the City of New York, New York are
authorized, or obligated, by applicable Laws to close.

“Cash” means U.S. Dollars.

“Cash Collateral Agreement” has the meaning set forth in Section 3(a)(iii)
hereof.

“Change of Control” means any transaction or series of transactions (as a result
of a tender offer, merger, consolidation or otherwise) that results in, or that
is in connection with, (i) any person, entity or “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) acquiring
beneficial ownership, directly or indirectly, of a majority of the then issued
and outstanding ownership interests of Sunrise or (ii) the sale, lease,
exchange, conveyance, transfer or other disposition (for cash, shares of stock,
securities or other consideration) of all or substantially all of the property
or assets of Sunrise and its subsidiaries (if any) to any person, entity or
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended).

“Closing” has the meaning set forth in Section 2(c) hereof.

“Closing Date” has the meaning set forth in Section 2(c) hereof.

“Collateral” has the meaning set forth in Section 8(a) hereof.

“Collateral Event” has the meaning given to it in the Reimbursement Agreement.

“Continuing Care Agreements” means the agreements described in Part B of
Schedule 3 attached hereto.

“Continuing Lease Guaranties” means the Lease Guaranties set forth in Part B of
Schedule 1 attached hereto.

“Continuing Lease Notice” has the meaning set forth in Section 2(b) hereof.

“Continuing Leases” has the meaning set forth in the Recitals.

“Control” means “control” as defined in Sections 8-106 and 9-106 of the UCC.

“Effective Date” has the meaning set forth in the preamble.

“Expenses” means any and all costs and expenses (including, without limitation,
fees and expenses of counsel, accountants, advisors, consultants, financing
costs and other expenses) incurred in good faith by or on behalf of the Marriott
Parties in connection with (a) the enforcement of the Marriott Parties’ rights
or other claims pursuant to any Relevant Agreement or (b) the performance of
Marriott’s obligations (other than Lease Rental Payments) under any Relevant
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Facility Bonds” means the bonds described in Part A of Schedule 3 attached
hereto.

“Facility Expenses” has the meaning set forth in Section 5(c) hereof.

“Facility Revenues” has the meaning set forth in Section 5(c)(ii) hereof.

“First Extended Term” has the meaning set forth in the Recitals.

“Governmental Authority” means the United States of America or any State or
Commonwealth, county, parish, city or political subdivision thereof, and any
court administrator, agency, department, commission, board, bureau or
instrumentality of any of them.

“Initial L/C Proceeds” has the meaning set forth in Section 3(a)(ii) hereof.

“L/C Issuer” has the meaning set forth in Section 4(a) hereof.

“L/C Proceeds” has the meaning set forth in Section 4(e)(i) hereof.

“L/C Proceeds Drawing” has the meaning set forth in Section 4(e)(i) hereof.

“L/C Validity Period” means the period from the Closing Date until April 30,
2019.

“Landlord Estoppel Certificate” means, with respect to any Continuing Lease, an
estoppel certificate from the Landlord in the form set forth on Exhibit F
attached hereto.

“Landlord” has the meaning set forth in Section 2(b) hereof.

“Laws” means any federal, state or local laws, statutes, rules, regulations,
ordinances, orders or requirements, including of any Governmental Authority
having jurisdiction over the business of any Person, the ownership, management
or operation of any facility leased pursuant to any Continuing Lease or the
matters which are the subject of this Agreement, including any resident care or
health care, building, zoning or use laws, ordinances, regulations or orders,
environmental protection laws and fire department rules.

“Lease Guaranties” has the meaning set forth in the Recitals.

“Lease Rental Payments” means payments of Rental (as defined in such Lease)
pursuant to any Continuing Lease.

“Leases” has the meaning set forth in the Recitals.

“Letter of Credit” has the meaning set forth in Section 4(a) hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest or any preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, and any obligations under capital leases having substantially the
same economic effect as any of the foregoing).

“Lifecare Agreements” means the Agreements of Undertaking, the Facility Bonds
and the Continuing Care Agreements.

“Marriott” has the meaning set forth in the preamble, and shall include its
permitted successors and assigns.

“Marriott Consent” has the meaning set forth in Section 2(a) hereof.

“Marriott Holdco” has the meaning set forth in the preamble, and shall include
its permitted successors and assigns.

“Marriott Magenta” has the meaning set forth in the preamble, and shall include
its permitted successors and assigns.

“Marriott Parties” has the meaning set forth in the preamble.

“Material Adverse Change” means any material adverse change to the business,
operations, assets, condition (financial or otherwise) or prospects of the
Sunrise Parties.

“Minimum Payment” has the meaning set forth in Section 5(b) hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“NCF Payment” has the meaning set forth in Section 5(b) hereof.

“NCF Payment Date” has the meaning set forth in Section 5(a) hereof.

“Net Cash Flow” has the meaning set forth in Section 5(c)(iii) hereof.

“Option Facilities” has the meaning set forth in Section 7(a) hereof.

“Organizational Documents” means, collectively, as applicable, the articles or
certificate of incorporation, certificate of limited partnership or certificate
of limited liability company, by-laws, partnership agreement, operating company
agreement, trust agreement, statement of partnership, fictitious business name
filings and all other organizational documents relating to the creation,
formation and/or existence of a Person, together with resolutions of the board
of directors, partner or member consents, trustee certificates, incumbency
certificates and all other documents or instruments approving or authorizing the
Transactions, the Exhibits and Schedules attached hereto and any document
executed and delivered in connection herewith.

 

- 5 -



--------------------------------------------------------------------------------

“Parties” and “Party” have the meanings set forth in the preamble, and shall
include each of their permitted (as applicable) successors and assigns.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, other entity,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other form of entity.

“Ratings Notice” has the meaning set forth in Section 4(g)(ii) hereof.

“Reduction Option Notice” has the meaning set forth in Section 7(a) hereof.

“Reduction Option Outside Date” has the meaning set forth in Section 7(a)
hereof.

“Reimbursement Agreement” has the meaning set forth in the Recitals.

“Release Date” has the meaning set forth in Section 7(b) hereof.

“Relevant Agreement” means this Agreement, the Stock Purchase Agreement, the
Reimbursement Agreement, the Leases, the Lease Guaranties, the Agreements of
Undertaking, the Facility Bonds, the Continuing Care Agreements and the Cash
Collateral Agreement.

“Replacement L/C” has the meaning set forth in Section 4(g)(ii) hereof.

“S&P” means Standard & Poor’s Ratings Services.

“SCC” has the meaning set forth in the preamble, and shall include its permitted
successors and assigns.

“Scheduled Closing Date” has the meaning set forth in Section 2(c) hereof.

“Secured Obligations” means, at any time, any and all obligations, covenants and
agreements of any kind whatsoever of any Sunrise Party to Marriott under any
Relevant Agreement of any nature or kind, whether now in existence or hereafter
arising.

“Security Interests” means the security interests in the Collateral created
pursuant to Section 8 hereof.

“SSLS” has the meaning set forth in the preamble, and shall include its
permitted successors and assigns.

“Stock Purchase Agreement” has the meaning set forth in the Recitals.

“Subject Year” has the meaning set forth in Section 5(a) hereof.

“Sunrise” has the meaning set forth in the preamble, and shall include its
permitted successors and assigns.

 

- 6 -



--------------------------------------------------------------------------------

“Sunrise Parties” has the meaning set forth in the preamble.

“Sunrise Security Expenses” has the meaning set forth in Section 5(c)(iv)
hereof.

“Tenants” means, collectively, the lessees under the Leases.

“Terminating Lease Notice” has the meaning set forth in Section 2(b) hereof.

“Terminating Leases” has the meaning set forth in the Recitals.

“Transactions” has the meaning set forth in Section 2(a) hereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Work Fee Letter” means that certain letter agreement executed by and between
Marriott and Sunrise as of November 4, 2011, as the same may be amended,
supplemented or otherwise modified from time to time.

2. Transactions; Closing.

(a) Transactions. On the terms set forth in this Agreement and subject to the
conditions set forth in Section 3 hereof, at the Closing, the Marriott Parties
shall execute for the benefit of, and deliver to, Sunrise a written consent to
the extension of the Continuing Leases in the form set forth on Exhibit A
attached hereto (the “Marriott Consent”). The execution and delivery of the
Marriott Consent and the actions resulting in the satisfaction (or waiver, as
applicable) of the conditions set forth in Section 3 hereof shall be referred to
as the “Transactions”.

(b) Lease Notices. After Marriott confirms in writing that the Closing has
occurred, but subject to Section 7(a) hereof, Sunrise shall send written notices
to the lessor under each of the Leases (the “Landlord”), with a copy to
Marriott, as follows: (i) to the Landlord under each Terminating Lease, a notice
(each such notice, a “Terminating Lease Notice”) in the form set forth on
Exhibit B attached hereto not later than December 29, 2011 and (ii) to the
Landlord under each Continuing Lease, a notice (each such notice, a “Continuing
Lease Notice”) in the form set forth on Exhibit C attached hereto as and when
required, to the extent applicable, pursuant to Section 7(a) hereof.

(c) Closing. The closing of the Transactions (the “Closing”) shall be held at
the offices of Baker Botts L.L.P., 1299 Pennsylvania Avenue, N.W., Washington,
D.C. 20004-2400, at 2:00 p.m. local time on December 29, 2011 (the “Scheduled
Closing Date”) or such earlier date as the Parties may mutually agree. The date
on which the Closing occurs shall be hereinafter referred to as the “Closing
Date”. If, as of the Closing Date, all of the conditions set forth in Sections
3(a) and 3(b) hereof have been satisfied or waived in writing by the applicable
Party for whom such conditions are benefiting, and neither Sunrise nor Marriott
has exercised its termination right pursuant to Section 3(c)(ii) or 3(c)(iii)
hereof (as applicable), then the Parties shall consummate the Transactions.

 

- 7 -



--------------------------------------------------------------------------------

3. Closing Conditions.

(a) Marriott Parties Closing Conditions. The obligations of each of the Marriott
Parties to consummate the Transactions shall be subject to the fulfillment on or
before the Closing Date of all of the conditions set forth in this Section 3(a).

(i) Letter of Credit. Sunrise shall provide to Marriott the Letter of Credit
executed and delivered by the L/C Issuer.

(ii) Initial L/C Proceeds. Sunrise shall provide to Marriott one million dollars
($1,000,000) as initial L/C Proceeds (the “Initial L/C Proceeds”). Such amount
shall be paid to an account that is designated in writing by Marriott to
Sunrise.

(iii) Cash Collateral Agreement. (A) Each Sunrise Party shall have executed and
delivered to Marriott the Cash Collateral Funding and Forbearance Agreement,
substantially in the form provided on Exhibit E attached hereto (the “Cash
Collateral Agreement”), (B) the Cash Collateral Agreement shall be in full force
and effect with no default thereunder and (C) Sunrise shall have funded in full
the Required Collateral Amount (as defined in the Cash Collateral Agreement).

(iv) Work Fee Letter. All amounts payable by Sunrise pursuant to the Work Fee
Letter on or prior to the Closing Date shall have been paid in full.

(v) Accuracy of Representations and Warranties. All of the representations and
warranties of the Sunrise Parties contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date.

(b) Sunrise Closing Conditions. The obligations of each of the Sunrise Parties
to consummate the Transactions shall be subject to the fulfillment on or before
the Closing Date of all of the conditions set forth in this Section 3(b).

(i) Marriott Consent. Marriott shall have provided to Sunrise a fully executed
copy of the Marriott Consent.

(ii) Accuracy of Representations and Warranties. All of the representations and
warranties of the Marriott Parties contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date.

(c) Termination of Agreement; Waiver of Conditions.

(i) Termination for Failure of Closing. If the Closing fails to occur on or
prior to the Scheduled Closing Date for any reason, then, unless otherwise
agreed to in writing, this Agreement shall automatically terminate in its
entirety.

(ii) Sunrise Termination Right. Sunrise may, at its sole option, terminate this
Agreement at any time prior to the Closing by written notice to Marriott so long
as Sunrise complies with the terms of the Work Fee Letter.

 

- 8 -



--------------------------------------------------------------------------------

(iii) Marriott Termination Right. Marriott may, at its sole option, terminate
this Agreement at any time prior to the Closing by written notice to Sunrise in
the event of any Material Adverse Change, as determined by Marriott in its sole
discretion.

(iv) Effect of Termination. If this Agreement is terminated pursuant to
Section 3(c)(i), 3(c)(ii) or 3(c)(iii) hereof, (A) Marriott may deliver to the
Landlord Terminating Lease Notices with respect to each Lease (including each
Continuing Lease, unless Marriott is released from its obligations under the
related Lease Guaranty at or prior to the time of such termination) and (B) all
further obligations of each Party under this Agreement shall terminate unless
they specifically survive termination by the terms hereof. Simultaneously with
the execution and delivery of this Agreement, Sunrise shall deliver undated
Terminating Lease Notices with respect to each Lease (including each Continuing
Lease), which Marriott shall be entitled to deliver to the Landlord pursuant to
this Section 3(c)(iv) or Section 10(g) hereof.

(v) Waiver of Conditions. If any condition specified in Section 3(a) or 3(b)
hereof is not satisfied on or prior to the Closing Date, the Closing shall occur
if all Parties for whom any such condition is benefiting elect, in their sole
discretion, to waive such condition in writing. Any election to waive a
condition and to proceed to Closing shall be evidenced by a written document
executed on behalf of all Parties waiving such condition.

4. Letter of Credit.

(a) Delivery. At Closing, Sunrise will cause KeyBank National Association (the
“L/C Issuer”) to issue a letter of credit (the “Letter of Credit”) in the stated
amount of eighty-five million dollars ($85,000,000), which shall be
substantially in the form provided on Exhibit D attached hereto, for the benefit
of Marriott.

(b) Validity. Sunrise shall ensure that the Letter of Credit is valid and
enforceable during the L/C Validity Period. If the terms of the Letter of Credit
specify an expiry date that is prior to the end of the L/C Validity Period,
Sunrise shall extend the validity of the Letter of Credit at least thirty
(30) days before such expiry date. If Sunrise does not extend the validity of
the Letter of Credit at least thirty (30) days before such expiry date, Marriott
shall be entitled to make a drawing under the Letter of Credit in full.

(c) Obligations Under the Lifecare Agreements. On or prior to the later of
(i) November 30, 2018 and (ii) the date that is thirty (30) days prior to the
stated expiration date of the Letter of Credit, Sunrise shall provide Marriott
with credit support reasonably acceptable to Marriott in its sole discretion or,
alternatively, cash, in each case to secure any then-remaining contingent
obligations of Marriott under the Lifecare Agreements. If Sunrise does not do
so, Marriott shall be entitled to make a drawing under the Letter of Credit in
the amount of such obligations and retain such amount for Marriott’s own
account, as security for any such obligations.

 

- 9 -



--------------------------------------------------------------------------------

(d) Reductions of the Available Amount. The available amount of the Letter of
Credit shall be reduced as follows:

(i) During each calendar year of the First Extended Term, the available amount
of the Letter of Credit shall be reduced on a quarterly basis to the extent that
Sunrise has made Lease Rental Payments with respect to such quarter from its own
funds (and not pursuant to a drawing under the Letter of Credit) on a timely
basis; provided that:

(A) Sunrise provides to Marriott evidence of such Lease Rental Payments;

(B) Sunrise delivers to Marriott an officer’s certificate, dated not less than
two (2) days prior to such reduction, certifying that (1) the relevant Tenant
has satisfied all of its payment obligations under such Lease, (2) such Tenant
has complied in all material respects with all of its other obligations under
such Lease, (3) such Lease is in full force and effect and unmodified and (4) to
its actual knowledge, no Event of Default (as defined in such Lease) exists
under such Lease; and

(C) not more than thirty (30) days prior to such reduction, Sunrise delivers to
Marriott (1) a Landlord Estoppel Certificate in accordance with Section 10(c)(i)
hereof or (2) so long as Landlord has not provided a notice of default under the
Continuing Leases that remains uncured, the documents contemplated in
Section 10(c)(ii) hereof (which documents are acceptable to Marriott in its sole
discretion).

Schedule 4 attached hereto, which is provided for illustrative purposes only,
sets forth expected Lease Rental Payments and reductions of the available amount
of the Letter of Credit if such Lease Rental Payments are made.

(ii) Upon payment by Sunrise to Marriott of the NCF Payment as set forth in
Section 5 hereof in respect of any year, the available amount of the Letter of
Credit shall be reduced by $1,000,000.

(iii) If Sunrise provides an updated Schedule 3 to Marriott pursuant to
Section 10(f) hereof, the available amount of the Letter of Credit shall be
reduced by an amount equal to Marriott’s determination of any reduction of
Marriott’s aggregate contingent liability under the Facility Bonds since the
prior Schedule 3.

(iv) Upon the exercise of the Reduction Option pursuant to Section 7(a) hereof,
the available amount of the Letter of Credit shall be reduced as provided in
Section 7(a)(iv) hereof.

If the available amount of the Letter of Credit will be reduced in accordance
with the foregoing, upon the request of Sunrise, Marriott shall, within ten
(10) Business Days after such request, remit to Sunrise the Initial L/C Proceeds
to the extent of such reduction and, after all of the Initial L/C Proceeds have
been returned to Sunrise, execute and deliver to Sunrise an Available

 

- 10 -



--------------------------------------------------------------------------------

Amount Reduction Certificate in the form attached to the Letter of Credit to
effect such reduction, which executed certificate Marriott hereby authorizes
Sunrise to send to the L/C Issuer.

(e) L/C Proceeds.

(i) Receipt of L/C Proceeds. If Marriott makes a drawing under the Letter of
Credit as provided in Section 4(b) or 4(c), 4(g)(ii) or 4(h) hereof (any such
drawing, a “L/C Proceeds Drawing”), Marriott shall hold the proceeds of such
drawing (together with the Initial L/C Proceeds and less any withdrawals
therefrom in accordance with this Section 4(e), collectively, the “L/C
Proceeds”) as cash collateral for the Secured Obligations. Marriott shall have
no obligation to hold the L/C Proceeds in any segregated or otherwise designated
account. All interest or other income in respect of the L/C Proceeds shall be
for Marriott’s account; provided that to the extent that Marriott is holding the
L/C Proceeds as a result of a drawing in accordance with Section 4(g)(ii)
hereof, then interest on such L/C Proceeds shall be calculated at a rate
determined in Marriott’s sole discretion and held by Marriott as L/C Proceeds in
accordance with this Section 4(e). Marriott shall send or cause to be sent to
Sunrise quarterly statements in respect of the L/C Proceeds and shall notify
Sunrise promptly of any withdrawals made from the L/C Proceeds.

(ii) Use of the L/C Proceeds. Marriott shall use the L/C Proceeds for the
following purposes and for no other purpose:

(A) If Marriott makes any payment or performance in respect of the First
Extended Term of a Lease pursuant to any Lease Guaranty, Marriott shall be
permitted to withdraw from the L/C Proceeds, and retain for its account, to be
held or applied by Marriott in accordance with this Section 4(e), an amount
equal to the amount of such payment or, in the case of performance, any costs,
expenses and damages sustained by Marriott in respect thereof except to the
extent previously reimbursed by Sunrise.

(B) If Sunrise makes any Lease Rental Payment in respect of the First Extended
Term of a Continuing Lease after an L/C Proceeds Drawing is made, within ten
(10) Business Days after Marriott’s receipt of evidence of such payment,
Marriott shall withdraw from the L/C Proceeds and reimburse Sunrise for any such
amounts; provided that Marriott may, in its reasonable discretion, elect not to
reimburse Sunrise from the L/C Proceeds if the remaining L/C Proceeds would be
insufficient to satisfy all remaining Secured Obligations.

(C) Marriott shall be permitted to withdraw from the L/C Proceeds, and retain
for its account, such amounts equal to Sunrise’s obligations to pay the Minimum
Payments, as and when they become due pursuant to and in accordance with the
terms of this Agreement.

(D) If Marriott makes any payment or performance pursuant to any Lifecare
Agreement, Marriott shall be permitted to withdraw from the L/C

 

- 11 -



--------------------------------------------------------------------------------

Proceeds, and retain for its account, to be held or applied by Marriott in
accordance with this Section 4(e), an amount equal to the amount of such payment
or, in the case of performance, any costs, expenses and damages sustained by
Marriott in respect thereof except to the extent previously reimbursed by
Sunrise.

(E) If Sunrise makes any payment pursuant to the Facility Bonds after an L/C
Proceeds Drawing is made, within ten (10) Business Days after Marriott’s receipt
of evidence of such payment, Marriott shall withdraw from the L/C Proceeds and
reimburse Sunrise for such amounts; provided that Marriott may, in its
reasonable discretion, elect not to reimburse Sunrise from the L/C Proceeds if
the remaining L/C Proceeds would be insufficient to satisfy all remaining
Secured Obligations.

(F) Marriott shall be permitted to withdraw from the L/C Proceeds, and retain
for its account, an amount equal to any Expenses and for which it has provided
invoices or other appropriate supporting documentation to Sunrise.

(iii) Remittance of Remaining L/C Proceeds and Letter of Credit. On or before
the first to occur of (a) April 30, 2019 and (b) one hundred twenty (120) days
following the Release Date, Marriott shall remit to Sunrise any remaining L/C
Proceeds and the Letter of Credit except (A) as provided in Section 4(c) hereof
and (B) to the extent otherwise required to secure any then-remaining Secured
Obligations.

(f) Letter of Credit Notices. Marriott shall send Sunrise a simultaneous copy of
any notice or correspondence it sends to the L/C Issuer and shall promptly send
Sunrise a copy of any notice or correspondence it receives from the L/C Issuer.
Sunrise shall send Marriott a simultaneous copy of any notice or correspondence
it sends to the L/C Issuer relating to the Letter of Credit and shall promptly
send Marriott a copy of any notice or correspondence it receives from the L/C
Issuer relating to the Letter of Credit.

(g) Drawings Under the Letter of Credit.

(i) Marriott may only make drawings under the Letter of Credit in accordance
with the terms thereof. Marriott shall send or cause to be sent to Sunrise
quarterly statements in respect of drawings under the Letter of Credit,
specifying the reason for each drawing.

(ii) If:

(A) during the period commencing on the date hereof and ending on December 31,
2013, either of the following conditions are satisfied:

(1) the L/C Issuer is rated less than “BBB+” by S&P or less than “Baa-1” by
Moody’s; or

(2) the L/C Issuer is rated less than “A-” by S&P and less than “A3” by Moody’s;
or

 

- 12 -



--------------------------------------------------------------------------------

(B) after December 31, 2013, the L/C Issuer is rated less than “A-” by S&P or
less than “A3” by Moody’s,

Marriott shall be entitled to make a drawing under the Letter of Credit in full.
If Marriott intends to make a drawing under the Letter of Credit as a result
thereof, Marriott shall give Sunrise written notice thereof (a “Ratings
Notice”). Sunrise shall have fifteen (15) Business Days following the date of
such Ratings Notice to provide Marriott with a replacement letter of credit on
the same terms as the Letter of Credit issued by a financial institution with a
credit rating not less than “A-” by S&P and “A3” by Moody’s (a “Replacement
L/C”). Notwithstanding anything to the contrary set forth in the Letter of
Credit, Marriott agrees that it shall not make a drawing as a result of any such
rating reduction of the L/C Issuer unless such fifteen (15) Business Day period
has lapsed and Sunrise has not provided the Replacement L/C within such period.
Any Replacement L/C provided to Marriott hereunder shall be deemed to be the
“Letter of Credit” for all purposes of this Agreement.

(h) Payment of Additional Cash Collateral. If the “Stated Expiration Date” of
the Letter of Credit has not been extended until at least April 30, 2019, then
on or before December 15, 2018, Sunrise shall provide to Marriott an additional
cash amount in an amount equal to the then-available amount under the Letter of
Credit as additional L/C Proceeds. If Sunrise does not provide such additional
cash amount by such date, Marriott shall be entitled to make a drawing under the
Letter of Credit in full.

5. NCF Payments.

(a) Payment. Subject to Section 7 hereof, on or before the date that is sixty
(60) days following the last day of each calendar year occurring during the
First Extended Term (each such date, an “NCF Payment Date”, and each such year,
a “Subject Year”), Sunrise shall pay Marriott the NCF Payment, together with a
statement showing the calculation thereof and reasonable backup documentation
with respect thereto.

(b) NCF Payment. The “NCF Payment”, as calculated for each NCF Payment Date,
shall mean an amount equal to:

(i) Thirty percent (30%) multiplied by the Net Cash Flow with respect to the
related Subject Year for the facilities leased pursuant to the Continuing
Leases, reduced by

(ii) The Sunrise Security Expenses incurred with respect to such Subject Year;

provided that in no event shall the NCF Payment payable on any NCF Payment Date
be less than $1,000,000 (the “Minimum Payment”).

 

- 13 -



--------------------------------------------------------------------------------

(c) Financial Definitions.

(i) “Facility Expenses” shall mean the sum of the following:

(A) All expenses of Sunrise, the Tenants and their Affiliates with respect to
the facilities leased pursuant to the Continuing Leases, consistently allocated
among all properties owned, leased or managed by Sunrise in accordance with its
system-wide financial allocations, practices and policies, provided that for
purposes of calculating Facility Expenses the following shall be excluded:
(i) any management fee payable to the manager or operator (whether or not
Sunrise or its Affiliate is the manager or operator); (ii) depreciation; and
(iii) amortization;

(B) Cash lease payments made by a Tenant (including, without limitation, with
respect to the ground lease for the facility known as The Colonnades); and

(C) An annual capital expenditure reserve of $2,500 per unit, based on 2011
numbers, which reserve shall be increased by three percent (3%) annually.

(ii) “Facility Revenues” shall mean all revenues to Tenant from the facilities
leased pursuant to the Continuing Leases, provided that for purposes of
calculating Facility Revenues, any entrance fee amortization and net entrance
fee cash with respect to The Colonnades and Bedford Court shall be excluded.

(iii) “Net Cash Flow” shall mean Facility Revenues minus Facility Expenses.

(iv) “Sunrise Security Expenses” shall mean the lesser of (A) Sunrise’s actual
costs and expenses relating to the issuance of the Letter of Credit, including
letter of credit fees and costs of, and expenses relating to, credit enhancement
in connection therewith and (B) the following amounts with respect to the
specified calendar years occurring during the First Extended Term: 2014 -
$8,498,274; 2015 - $6,953,133; 2016 - $5,021,707; 2017 - $2,000,000; 2018 -
$1,000,000. For the purposes of calculating Sunrise’s actual costs and expenses,
(a) the aggregate costs and expenses incurred by Sunrise in 2012 and 2013
relating to the issuance of the Letter of Credit, including letter of credit
fees and costs of, and expenses relating to, credit enhancement in connection
therewith will be allocated to the First Extended Term on the following basis:
2014 = 32.4%; 2015 = 26.5%, 2016 = 19.1%, 2017 = 13.2%, 2018 = 8.8%, and
(b) Sunrise’s actual costs and expenses will include the implied cost of all
cash provided by Sunrise to secure the Letter of Credit, such implied cost to be
calculated at (1) a rate as if the amount of cash collateral had been drawn on
Sunrise’s line of credit or (2) if Sunrise does not have a line of credit, at
five percent (5%). Documentation supporting all actual costs and expenses shall
be submitted to Marriott and certified by an officer of Sunrise.

6. No Collateral Event. The Marriott Parties hereby agree that, notwithstanding
anything to the contrary set forth in the Reimbursement Agreement, commencing
January 1, 2014, no Collateral Event shall be deemed to have occurred with
respect to the Continuing Leases, the Continuing Lease Guaranties or the
Lifecare Agreements so long as, and at any time that, the Letter of Credit is in
effect or Marriott is in possession of L/C Proceeds, in each case sufficient to
satisfy the Secured Obligations in full.

 

- 14 -



--------------------------------------------------------------------------------

7. Reduction Option; Early Release of Marriott.

(a) Reduction Option. Notwithstanding anything to the contrary set forth in this
Agreement, Sunrise may, by written notice to Marriott (the “Reduction Option
Notice”) on or before the Reduction Option Outside Date, elect not to extend the
terms of any or all of the Continuing Leases (the Leases that the Tenants have
so elected not to extend, the “Option Facilities”), in which case Sunrise shall
deliver to the Landlord, with a copy to Marriott, on or before the Reduction
Option Outside Date, Terminating Lease Notices in respect of the Option
Facilities and Continuing Lease Notices in respect of any other Continuing
Leases that are not Option Facilities, if any, for which Sunrise had not
previously sent to Landlord a Continuing Lease Notice. To the extent Sunrise so
elects and complies with the notice requirements set forth in the immediately
preceding sentence, then the following provisions shall be effective:

(i) The definition of “Terminating Leases” shall automatically be deemed to
include the Option Facilities;

(ii) The definition of “Continuing Leases” shall automatically be deemed to
exclude the Option Facilities;

(iii) Schedules 1 and 2 attached hereto shall automatically be deemed to be
amended accordingly;

(iv) The available amount of the Letter of Credit shall be reduced consistent
with Schedule 4 in respect of the Option Facilities and Marriott shall authorize
such reduction in accordance with Section 4(d) hereof within ten (10) business
days of the date of the Reduction Option Notice;

(v) Marriott shall be authorized to send to the Landlord the Terminating Lease
Notices and the Continuing Lease Notices, if any, that were delivered by Sunrise
in connection with the Reduction Option Notice, as set forth above; and

(vi) If the Option Facilities constitute all of the Continuing Leases, then
Sunrise shall pay to Marriott an amount equal to five hundred thousand dollars
($500,000) as a reduction fee.

The “Reduction Option Outside Date” shall mean the earlier to occur of
(a) March 31, 2012 and (b) ten (10) days following receipt by any Tenant of any
request by the Landlord, pursuant to Section 3.03 of each of the Leases, to
notify it as to whether such Tenant intends to terminate a Continuing Lease.

 

- 15 -



--------------------------------------------------------------------------------

(b) Early Release of Marriott. Except as otherwise provided in Section 7(a)
hereof, if following the Closing and prior to the end of the First Extended
Term, the Landlord releases Marriott completely from its past, present and
future obligations and liabilities under all of the Lease Guaranties in respect
of the Continuing Leases (the effective date of such release, the “Release
Date”), then:

(i) on the Release Date, Sunrise shall pay to Marriott:

(A) If the Release Date occurs on or prior to the date that is ninety (90) days
following the Closing Date, an amount equal to five hundred thousand dollars
($500,000) as an early termination fee;

(B) if the Release Date occurs following the date that is ninety (90) days
following the Closing Date but on or before December 31, 2013, an amount equal
to two million dollars ($2,000,000) as an early termination fee; or

(C) if the Release Date occurs after December 31, 2013, an amount equal to the
sum of:

(1) the prorated NCF Payment for the period beginning on January 1 of the year
in which the Release Date occurs and ending on the Release Date; plus

(2) one million dollars ($1,000,000) as an early termination fee;

(ii) Sunrise shall thereafter have no obligation to make any further NCF
Payments;

(iii) Sunrise shall provide Marriott with credit support reasonably acceptable
to Marriott in its sole discretion or, alternatively, cash, in each case to
secure any then-remaining contingent obligations of Marriott under the Lifecare
Agreements; and

(iv) within one hundred twenty (120) days following (A) Marriott’s receipt of
the amount payable pursuant to clause (i) above and (B) satisfaction of the
condition in clause (iii) above, Marriott shall return the Letter of Credit to
Sunrise or remit any L/C Proceeds to Sunrise, as the case may be.

8. Security Interests.

(a) In order to secure the full and punctual observance and performance by each
Sunrise Party of all of the Secured Obligations, each Sunrise Party hereby
assigns and pledges to Marriott, and grants to Marriott, a first priority
security interest in and to, and a lien upon and right of set-off against, and
transfers to Marriott, with power of sale, all of each Sunrise Party’s right,
title and interest in and to:

(i) the L/C Proceeds; and

(ii) all interest, income, proceeds, distributions and collections received or
to be received, or derived or to be derived, now or any time hereafter (whether
before or after the commencement of any proceeding under applicable bankruptcy,
insolvency or similar law, by or against any Sunrise Party or with respect to
any Sunrise Party) from or in connection with any of the foregoing (including,
without limitation, any security entitlements in respect of any of the
foregoing)

 

- 16 -



--------------------------------------------------------------------------------

(the items described in clauses (i) and (ii) above being herein collectively
called the “Collateral”). Marriott shall have all of the rights, remedies and
recourses with respect to the Collateral afforded a secured party by the UCC, in
addition to, and not in limitation of, the other rights, remedies and recourses
afforded to Marriott by this Agreement.

(b) The Security Interests are granted as security only and shall not subject
Marriott to, or transfer or in any way affect or modify, any obligation or
liability of any Sunrise Party with respect to any of the Collateral or any
transaction in connection with the Secured Obligations.

(c) The Parties expressly agree that, in accordance with Section 4(e)(i) hereof,
upon Marriott’s receipt of the L/C Proceeds, Marriott shall have possession of
the L/C Proceeds and consequently the Security Interests therein shall be
perfected by possession in accordance with Section 3-313(a) of the UCC.

(d) Each Sunrise Party shall, at the expense of such Sunrise Party and in such
manner and form as Marriott may require, give, execute, deliver, file and record
any financing statement, notice, instrument, document, instruments of transfer
or other papers that may, in Marriott’s sole discretion, be necessary or
desirable in order (i) to create, preserve, perfect, substantiate or validate
any Security Interest or (ii) to enable Marriott to exercise and enforce its
rights hereunder with respect to Security Interest.

(e) Each Sunrise Party shall warrant and defend such Sunrise Party’s title to
the Collateral, subject to the rights of Marriott, against the claims and
demands of all Persons. Marriott may elect, but without an obligation to do so,
to discharge any Lien of any third party on any of the Collateral.

(f) No Sunrise Party shall change its (i) name or identity in any manner or
(ii) principal place of residence, unless in any such case (A) such Sunrise
Party shall have given Marriott not less than thirty (30) days’ prior notice
thereof and (B) such change shall not cause any of the Security Interests to
become unperfected or subject any Collateral to any other Lien.

(g) No Sunrise Party shall (i) create or permit to exist any Lien (other than
the Security Interests) with respect to the Collateral, (ii) sell or otherwise
dispose of, or grant any option with respect to, any of the Collateral or
(iii) enter into or consent to any agreement pursuant to which any Person has or
will have Control in respect of any Collateral.

(h) No Sunrise Party has performed nor shall perform any act that might prevent
Marriott from enforcing any of the terms of this Agreement or that might limit
Marriott in any such enforcement.

(i) Each Sunrise Party shall, forthwith upon demand, pay to Marriott (i) the
amount of any taxes that Marriott may have been required to pay by reason of the
Security Interests or to free any of the Collateral from any Lien thereon and
(ii) the amount of any and all out-of-pocket expenses, including the fees and
disbursements of counsel and of any other experts, that Marriott may incur in
connection with (A) the enforcement of this Agreement, including such expenses
as are incurred to preserve the value of the Collateral and the validity,
perfection, rank and value of the Security Interests, (B) the collection, sale
or other disposition of

 

- 17 -



--------------------------------------------------------------------------------

any of the Collateral, (C) the exercise by Marriott of any of the rights
conferred upon it hereunder or (D) any ARL Event of Default. Any such amount not
paid on demand shall bear interest (computed on the basis of a year of 360 days
and payable for the actual number of days elapsed) at a rate per annum equal to
five percent (5%) plus the prime rate as published in The Wall Street Journal,
Eastern Edition in effect from time to time during the period from the date
hereof to the date of the termination of this Agreement.

(j) If any ARL Event of Default shall have occurred and be continuing, Marriott
may exercise all the rights of a secured party under the UCC (whether or not in
effect in the jurisdiction where such rights are exercised) and, in addition,
without being required to give any notice, except as herein provided or as may
be required by mandatory provisions of law, may, subject to the provisions of
Section 8(k) hereof:

(i) deliver or cause to be delivered to itself or to an Affiliate from the
Collateral, Collateral sufficient to satisfy in full all Secured Obligations,
whereupon Marriott shall hold Collateral absolutely free from any claim or right
of whatsoever kind, including any equity or right of redemption of any Sunrise
Party that may be waived or any other right or claim of any Sunrise Party, and
each Sunrise Party, to the extent permitted by law, hereby specifically waives
all rights of redemption, stay or appraisal that each Sunrise Party has or may
have under any law now existing or hereafter adopted;

(ii) sell any Collateral as may be necessary to generate proceeds sufficient to
satisfy in full all Secured Obligations, at public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery, and at such price or prices as Marriott may deem satisfactory;

(iii) apply any Cash then existing as Collateral to any Secured Obligation; and

(iv) take any combination of the actions described in clauses (i) through
(iii) above;

provided that Marriott shall give Sunrise not less than one day’s prior written
notice of the time and place of any sale or other intended disposition of any of
the Collateral, except any Collateral that threatens to decline speedily in
value or is of a type customarily sold on a recognized market. Marriott and each
Sunrise Party agrees that such notice constitutes “reasonable authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC.

(k) If an ARL Event of Default shall have occurred and be continuing, Marriott
may proceed to realize upon the Security Interests in the Collateral against any
one or more of the types of Collateral, at any time, as Marriott shall determine
in its sole discretion subject to the foregoing provisions of this Section 8.
The proceeds of any sale of, or other realization upon, or other receipt from,
any of the Collateral shall be applied by Marriott in the following order of
priorities:

(i) first, to the payment to Marriott of the expenses of such sale or other
realization, including reasonable compensation to the agents and counsel of
Marriott, and all expenses, liabilities and advances incurred or made by
Marriott in connection therewith, including brokerage fees in connection with
the sale by Marriott of any Collateral;

 

- 18 -



--------------------------------------------------------------------------------

(ii) second, to the payment to Marriott of the aggregate amount (or the value of
any delivery or other performance) owed by each Sunrise Party to Marriott under
the Secured Obligations;

(iii) third, to Sunrise in an amount equal to any payments made by Sunrise of
Lease Rental Payments in respect of the First Extended Term of a Continuing
Lease or pursuant to the Facility Bonds, in each case after an L/C Proceeds
Drawing is made and within ten (10) Business Days after Marriott’s receipt of
evidence of such payment; provided that Marriott may, in its reasonable
discretion, elect not to reimburse Sunrise for any such payments if the
remaining proceeds would be insufficient to satisfy all remaining Secured
Obligations; and

(iv) finally, if all of the Secured Obligations have been fully discharged or
sufficient funds have been set aside by Marriott at the request of Sunrise for
the discharge thereof, any remaining proceeds shall be released to Sunrise on
behalf of all of the Sunrise Parties.

9. Representations and Warranties.

(a) Representations and Warranties of the Marriott Parties. Each of the Marriott
Parties represents and warrants to Sunrise that the representations and
warranties contained in this Section 9(a) are true and correct as of the
Effective Date.

(i) Organization of the Marriott Parties. Such Marriott Party is duly
incorporated or formed, validly existing and in good standing under the Laws of
the state of its organization or formation and is qualified to do business in
each jurisdiction in which the nature of its business or the properties owned or
leased by it requires such qualification, except where the failure to be so
qualified would not have a material adverse affect on such Marriott Party.

(ii) Power and Authority. Each Marriott Party has all necessary corporate power
and authority to own, lease and operate its properties and assets, to carry on
its businesses as now conducted, to enter into this Agreement and the other
documents contemplated hereby to which it is a party and to consummate the
Transactions.

(iii) Due Authorization; Enforceability. This Agreement and each other document
contemplated hereby to which such Marriott Party is a party has been duly
authorized, executed and delivered by such Marriott Party and constitutes the
legal, valid and binding obligation of such Marriott Party, enforceable against
it in accordance with the terms thereof.

(iv) Noncontravention. Neither the execution and the delivery of this Agreement
nor the consummation of the Transactions will (A) violate any Law, injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority to which such Marriott Party is subject or any provision
of its

 

- 19 -



--------------------------------------------------------------------------------

Organizational Documents, (B) result in the creation of any security interest or
Lien upon any of the properties or assets of such Marriott Party, or
(C) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any Person the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, loan, financing or other arrangement to which such Marriott
Party or any of its Affiliates is a party or by which it is bound or to which
any of its assets is subject.

(v) Consents. The execution and delivery by each Marriott Party of this
Agreement and the consummation of the Transactions, do not require any
authorization, registration or filing with, or consent or approval of, any
Governmental Authority, or any other Person, other than such authorization,
consent or approval which has been received by such Marriott Party prior to the
Effective Date.

(vi) Litigation. There are no actions, proceedings or investigations, pending
against or affecting any Marriott Party (A) seeking to enjoin, challenge or
collect damages in connection with the Transactions or (B) that could reasonably
be expected to materially and adversely affect the ability of such Marriott
Party to consummate the Transactions.

(vii) Brokers’ Fees. None of the Marriott Parties nor any of their Affiliates
has had any contact or dealings with any Person or broker which would give rise
to the payment of any fee or brokerage commission in connection with this
Agreement, the Exhibits and Schedules attached hereto or any other document to
be executed and delivered in connection herewith or the Transactions.

(b) Representations and Warranties of the Sunrise Parties. Each of the Sunrise
Parties represents and warrants to the Marriott Parties that the representations
and warranties contained in this Section 9(b) are true and correct as of the
Effective Date.

(i) Organization of the Sunrise Parties. Such Sunrise Party is duly incorporated
or formed, validly existing and in good standing under the Laws of the state of
its organization or formation and is qualified to do business in each
jurisdiction in which the nature of its business or the properties owned or
leased by it requires such qualification, except where the failure to be so
qualified would not have a material adverse affect on such Sunrise Party.

(ii) Power and Authority. Each Sunrise Party has all necessary corporate or
limited liability company power and authority to own, lease and operate its
properties and assets, to carry on its businesses as now conducted, to enter
into this Agreement and the other documents contemplated hereby to which it is a
party and to consummate the Transactions.

(iii) Due Authorization; Enforceability. This Agreement and each other document
contemplated hereby to which such Sunrise Party is a party has been duly
authorized, executed and delivered by such Sunrise Party and constitutes the
legal, valid and binding obligation of such Sunrise Party, enforceable against
it in accordance with the terms thereof.

 

- 20 -



--------------------------------------------------------------------------------

(iv) Noncontravention. Neither the execution and the delivery of this Agreement
nor the consummation of the Transactions will (A) violate any Law, injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority to which such Sunrise Party is subject or any provision
of its Organizational Documents, (B) result in the creation of any security
interest or Lien upon any of the properties or assets of such Sunrise Party, or
(C) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any Person the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, loan, financing or other arrangement to which such Sunrise
Party or any of its Affiliates is a party or by which it is bound or to which
any of its assets is subject.

(v) Consents. The execution and delivery by each Sunrise Party of this Agreement
and the consummation of the Transactions, do not require any authorization,
registration or filing with, or consent or approval of, any Governmental
Authority, or any other Person, other than such authorization, consent or
approval which has been received by such Sunrise Party prior to the Effective
Date.

(vi) Litigation. There are no actions, proceedings or investigations, pending
against or affecting any Sunrise Party (A) seeking to enjoin, challenge or
collect damages in connection with the Transactions or (B) that could reasonably
be expected to materially and adversely affect the ability of such Sunrise Party
to consummate the Transactions.

(vii) Brokers’ Fees. None of the Sunrise Parties nor any of their Affiliates has
had any contact or dealings with any Person or broker which would give rise to
the payment of any fee or brokerage commission in connection with this
Agreement, the Exhibits and Schedules attached hereto or any other document to
be executed and delivered in connection herewith or the Transactions.

(viii) Leases. (A) Each Tenant has satisfied all of its payment obligations
under each Lease to which it is a party and has complied in all material
respects with all of its other obligations under each such Lease, (B) each Lease
is in full force and effect and unmodified (except as set forth in Schedule 1 or
2 attached hereto), (C) as of the Closing Date, all Lease Rental Payments
theretofore due and payable has been paid in full, (D) to their actual
knowledge, no Event of Default (as defined in such Lease) then exists under such
Lease and (E) each Tenant is a wholly-owned subsidiary of Sunrise.

(ix) Lifecare Agreements. (A) Each Sunrise Party has satisfied all of its
payment obligations under each Lifecare Agreement to which it is a party and has
complied in all material respects with all of its other obligations under each
such Lifecare Agreement and (B) each Lifecare Agreement is in full force and
effect and unmodified (except as set forth in Schedule 3 attached hereto).

 

- 21 -



--------------------------------------------------------------------------------

(x) Leases, Lease Guaranties and Lifecare Agreements. Schedule 1 attached hereto
lists all of the Continuing Leases and Continuing Lease Guaranties and all
amendments, supplements and other material modifications thereof. Schedule 2
attached hereto lists all of the Terminating Leases and related Lease Guaranties
and all amendments, supplements and other material modifications thereof.
Schedule 3 attached hereto lists all of the Lifecare Agreements, all amendments,
supplements and other material modifications thereof and sets forth an accurate
calculation of Marriott’s aggregate contingent liability with respect to the
Facility Bonds. Sunrise has delivered to Marriott true, complete and correct
copies of each Lease.

(xi) The Collateral. Each Sunrise Party (A) owns and, at all times prior to the
release of the Collateral pursuant to the terms of this Agreement, will own the
Collateral free and clear of any Liens (other than the Security Interests) and
(B) is not and will not become a party to or otherwise be bound by any
agreement, other than this Agreement, that (1) restricts in any manner the
rights of any present or future owner of the Collateral in respect thereof or
(2) provides any Person with Control with respect to any Collateral. No
financing statement, security agreement or similar or equivalent document or
instrument covering all or any part of the Collateral is on file or of record in
any jurisdiction in which such filing or recording would be effective to perfect
a Lien, security interest or other encumbrance of any kind on such Collateral.

(xii) Security Interests. Upon Marriott’s receipt of the L/C Proceeds in
accordance with Section 4(e)(i) hereof, Marriott will have a valid and perfected
Security Interest in such Collateral. No registration, recordation or filing
with any governmental body, agency or official is required in connection with
the perfection or enforcement of the Security Interests.

(c) Indemnification. Each of the Marriott Parties, on the one hand, and the
Sunrise Parties, on the other hand, agrees to indemnify and hold harmless the
other from any losses, claims, damages, costs and expenses arising from any of
its representations and warranties made in this Section 9 being untrue in any
material respect as of the Effective Date or as of the Closing Date.

10. Covenants.

(a) No Extension/Termination Notices. Marriott shall not send to the Landlord
any notice terminating any Lease, except as provided in Section 3(c)(iv) or
10(g) hereof. No Sunrise Party shall send to the Landlord any notice extending
the term of any Lease, except for any Continuing Lease Notice pursuant to
Section 2(b) hereof.

(b) Assignment of Leases, Etc. Unless and until Marriott has been released from
the Lease Guaranties or the Leases have expired:

(i) no Tenant may assign or otherwise transfer any Lease, except to an entity
Controlled (as defined in the definition of “Affiliate”) by Sunrise; and

(ii) Sunrise shall not sell, assign or otherwise transfer its direct or indirect
interest in any Tenant without the consent of Marriott.

 

- 22 -



--------------------------------------------------------------------------------

(c) Landlord Estoppel Certificates. Unless and until Marriott has been released
from the Lease Guaranties, within thirty (30) days after the Effective Date, and
once between January 1st and February 15th of each calendar year thereafter, the
relevant Tenant shall request from the Landlord a Landlord Estoppel Certificate
with respect to each Continuing Lease, each of which shall be dated not more
than ten (10) days earlier than the date received by Marriott. If any Landlord
Estoppel Certificate is:

(i) delivered to such Tenant, Sunrise shall deliver to Marriott such Landlord
Estoppel Certificate; or

(ii) not delivered to such Tenant, Sunrise shall provide to Marriott (A) a
Landlord Estoppel Certificate executed by Sunrise and (B) a written explanation
as to why the Landlord did not deliver such Landlord Estoppel Certificate.

(d) Notices of Default, Etc. Sunrise shall promptly, and in any event within
five (5) days, notify Marriott of (i) any ARL Event of Default described in
clause (b) or (c) of the definition thereof, (ii) any Event of Default under any
Lease (as defined in such Lease) or (iii) any default under any Facility Bond or
Continuing Care Agreement.

(e) Notices Under the Leases, Lease Guaranties and Facility Bonds. Sunrise shall
provide to Marriott copies of each material notice it sends or receives with
respect to any Lease, Lease Guaranty or Facility Bond.

(f) Updated Schedule 3. On or before March 31, June 30, September 30 and
December 31 of each year, Sunrise shall deliver to Marriott an updated Schedule
3, including a revised calculation of Marriott’s aggregate contingent liability
under the Facility Bonds as of such date.

(g) Terminating Lease Notices. Sunrise hereby authorizes Marriott to deliver, on
or after October 1, 2016, Terminating Lease Notices to the Landlord with respect
to the Continuing Leases relating to lease terms commencing after December 31,
2018.

(h) Amendments to Work Fee Letter. The Work Fee Letter is amended as follows:
(i) Section 2 of the Work Fee Letter is amended by replacing the date of
“December 15, 2011” therein with “December 29, 2011” and by replacing the date
of “December 20, 2011” therein with “January 3, 2012”; and (ii) Section 4 of the
Work Fee Letter is amended by replacing the date of “December 15, 2011” therein
with “December 29, 2011”. Except for such amendments, the Work Fee Letter shall
remain in full force and effect and unchanged.

11. Survival; Specific Performance.

(a) The representations and warranties made by the Marriott Parties in
Section 9(a) hereof and the representations and warranties made by the Sunrise
Parties in Section 9(b) hereof shall survive the Closing until the expiration of
the applicable period of limitations. All of the other covenants and agreements
of the Parties in this Agreement to be observed or performed, in whole or in
part, after the Closing Date shall, except as otherwise set forth herein,
survive the Closing without limitation to the extent required to effectuate the
relevant post-Closing performance. The termination of the representations,
warranties and indemnification

 

- 23 -



--------------------------------------------------------------------------------

provided herein shall not affect the rights of the Parties hereunder in respect
of any claim made in reasonable detail in a writing received by a Party to whom
such claim is made prior to the expiration of the applicable survival period
provided herein.

(b) Each of the Parties acknowledges and agrees that (i) the terms and
provisions of this Agreement are unique and complex in nature, and (ii) in
addition to any other remedy available at law, or in equity, or both, any Party
may and shall be entitled to seek the remedy of specific performance against a
Party in default or breach of its obligations under this Agreement and such
remedy is fair, equitable and practicable.

12. Miscellaneous.

(a) Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally, by facsimile or by a nationally recognized overnight
courier service that provides written proof of delivery (such as UPS or Federal
Express), addressed as follows:

 

If to a Marriott Party

to:

  

c/o Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

Attention: General Counsel

Facsimile No.: (301) 380-6727

With a copy to:   

Baker Botts L.L.P.

1299 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David G. Pommerening

Facsimile No.: (202) 585-1012

If to a Sunrise Party:   

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: Chief Executive Officer

Facsimile: (703) 744-1628

With a copy to:   

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 744-1628

and to:   

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Eugene A. Pinover, Esq.

Facsimile: (212) 728-9254

 

- 24 -



--------------------------------------------------------------------------------

Any notice which is (a) personally served shall be effective upon the date of
service, (b) sent by facsimile shall be effective upon confirmation of receipt
in legible form and (c) sent by a nationally recognized overnight courier shall
be effective on the date of delivery to the Party at its address specified above
as set forth in the courier’s delivery receipt. Any Party may, by notice to the
others from time to time in the manner herein provided, specify a different
address for notice purposes.

(b) Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in any number of counterparts and by the Parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Each Party shall become bound by this Agreement immediately upon affixing its
signature hereto. Signatures transmitted by facsimile or electronic transmission
may be used in place of original signatures on this Agreement, and the Parties
intend to be bound by the signatures on any such document transmitted by
facsimile or electronic transmission.

(c) Entire Agreement. This Agreement, the Reimbursement Agreement, the Purchase
Agreement, the Confidentiality Agreement, the Cash Collateral Agreement and the
Work Fee Letter constitute the entire understandings and agreements among the
Parties with respect to the subject matter hereof and thereof and supersede all
prior agreements, representations or understandings between or among them
relating to the subject matter hereof and thereof. All preceding agreements
relating to the subject matter hereof or thereof, whether written or oral are
hereby merged into this Agreement. This Agreement may not be modified in any
manner except by an instrument in writing signed by all of the Parties.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule, whether of the State of New
York or any other jurisdiction, that would cause the application of the laws of
any jurisdiction other than the State of New York.

(e) Waiver. No delay in exercising any right or remedy shall constitute a waiver
thereof, and no waiver by any Marriott Party or Sunrise Party of a breach of any
representation, warranty or covenant of this Agreement shall be construed as a
waiver of any preceding or succeeding breach of the same or any other
representation, warranty, covenant or condition of this Agreement. No waiver by
any Marriott Party or Sunrise Party shall be effective except pursuant to an
instrument in writing signed by such Party.

(f) Severability. In the event any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

(g) Attorneys’ Fees. If any Marriott Party or Sunrise Party brings an action at
law or other proceeding (including arbitration) against the other to enforce or
interpret any of the terms, covenants or conditions hereof or any instrument
executed pursuant to this Agreement, or by reason of any breach or default
hereunder or thereunder, the Party(ies) prevailing in any such action or
proceeding and any appeal thereupon shall be paid all of its reasonable out-of
pocket costs and reasonable out-of-pocket attorneys’ fees.

 

- 25 -



--------------------------------------------------------------------------------

(h) Successors and Assigns. This Agreement shall be binding upon the Parties and
their respective permitted successors and assigns. No Party shall be permitted
to assign this Agreement except that, in connection with the direct or indirect
sale or transfer of all or substantially all of the stock or assets of such
Party to another Person, any Party may assign this Agreement to such Person.

(i) Confidentiality. The provisions of this Agreement (and any other discussions
or other matters relating to the subject matter hereof) are confidential and
shall not be disclosed by any Sunrise Party or Marriott Party without the prior
written consent of the other than (i) to the Parties’ respective advisers
(including legal and financial advisers), (ii) as required by law or any
applicable regulatory body or the rules of any stock exchange with whose rules
Sunrise or the Marriott Parties (as the case may be) are obliged to comply,
including, without limitation, any accounting rules or financial disclosure
rules; provided that, except for disclosures by Sunrise or Marriott of any
Relevant Agreement or its subject matter in Sunrise’s or Marriott’s financial
statements, as applicable, where legally permitted, the disclosing Party notify
the other Party in writing of such required disclosure as much in advance as
practicable and reasonably cooperate with the other Party to limit the scope of
such disclosure, (iii) to the Landlord or to the L/C Issuer and their respective
advisers (including legal and financial advisers) on a need to know basis or
(iv) to any prospective or existing lenders. Notwithstanding the foregoing, each
Party acknowledges that the effect of the Transactions (if consummated) will
require public disclosure by the other Party. Subject to clause (ii) of the
first sentence of this Section 12(i) and the immediately preceding sentence, any
press release or other written release to the public of information with respect
to the Transactions contemplated by this Agreement, or any matters set forth in
this Agreement, made by any Party on or as of the Effective Date will be made
only in the form approved in writing by all Parties, which approval shall not be
unreasonably withheld, conditioned or delayed, except to the extent required by
applicable Law.

(j) Further Assurances. Subject to the terms and conditions of this Agreement,
whether before, at or following the Closing, each of the Parties shall execute
such further documents and shall take such further actions as may be reasonably
necessary or desirable to accomplish the Transactions at the sole cost of the
requesting Party, unless otherwise provided herein to be without charge to the
requesting Party or at the cost or expense of the responding Party.

(k) No Third-Party Beneficiaries. The provisions of this Agreement are and will
be for the benefit of the Parties and their permitted successors and assigns
only and are not for the benefit of any other Person unless expressly set forth
to the contrary herein or therein; and, accordingly, no third party shall have
the right to enforce the provisions of this Agreement except as set forth herein
or therein.

(l) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

(m) No Presumption. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules attached
hereto are incorporated herein by reference and made a part hereof, but are
expressly not included in the term “Agreement” as used herein, except as
otherwise specified.

(o) Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the payment and performance in full of the Secured Obligations,
(ii) be binding upon each Sunrise Party and each Sunrise Party’s heirs,
distributees, executors, administrators, guardians and conservators and upon
Marriott and its successors, transferees and assigns and (iii) inure to the
benefit of, and be enforceable by, Marriott and its successors, transferees and
assigns and by each Sunrise Party and each Sunrise Party’s heirs, distributees,
executors, administrators, guardians and conservators.

(p) Change of Control. In connection with any Change of Control, Sunrise shall
provide to Marriott (i) reasonable prior written notice of such Change of
Control and (ii) an officer’s certificate, certifying that this Agreement and
the Letter of Credit will remain unchanged and in full force and effect and
enforceable against each of the parties thereto (other than the Marriott
Parties) and any transferee or successor thereof.

[Signature pages follow]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date set forth above.

 

MARRIOTT PARTIES:     MARRIOTT INTERNATIONAL, INC.    

/s/ Carolyn B. Handlon

    Name: Carolyn B. Handlon     Title: Vice President     MARRIOTT SENIOR
HOLDING CO.    

/s/ Carolyn B. Handlon

    Name: Carolyn B. Handlon     Title: Authorized Signatory     MARRIOTT
MAGENTA HOLDING COMPANY, INC.    

/s/ Carolyn B. Handlon

    Name: Carolyn B. Handlon     Title: Authorized Signatory SUNRISE PARTIES:  
  SUNRISE SENIOR LIVING, INC.    

/s/ Greg Neeb

    Name: Greg Neeb     Title: Chief Investment and Administrative Officer    
SUNRISE SENIOR LIVING SERVICES, INC.    

/s/ David Haddock

    Name: David Haddock     Title: Vice President and Secretary     SUNRISE
CONTINUING CARE, LLC    

/s/ David Haddock

    Name: David Haddock     Title: Vice President and Secretary



--------------------------------------------------------------------------------

SCHEDULE 1

Continuing Leases and Related Lease Guaranties

Part A: Continuing Leases

 

1. Bedford Court (Montgomery County, Maryland)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of July 25, 1994, by HMC Retirement Properties, Inc.
(Assignor) in favor of Health and Retirement Properties Trust (Assignee), the
Assignment and Assumption of Lease and Acknowledgement of Guarantee, dated as of
February 16, 1999, among Marriott Senior Living Services, Inc. (Assignor),
Marriott Continuing Care, Inc. (Assignee) and Marriott International, Inc.
(Guarantor), and the Bill of Sale, Assignment and Assumption of Leases,
Contracts and Agreements, dated as of June 30, 1999, by HRPT Properties Trust
(Assignor) in favor of SPTMRT Properties Trust (Assignee).

 

2. Boca Pointe (Palm Beach, Florida)

Facilities Lease Agreement, dated as of February 14, 1994, by and between HMH
Properties, Inc. and Marriott Senior Living Services, Inc., as amended by the
First Amendment to the Lease, dated as of May 16, 1994, the Consent and
Modification Agreement (HRPT), dated as of October 10, 1997, and the Third
Amendment of Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMH Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee), and the Bill of Sale,
Assignment and Assumption of Leases, Contracts and Agreements, dated as of
June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT Properties
Trust (Assignee).

 

3. The Colonnades (Albemarle County, Virginia)

Facilities Sublease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. (Sublandlord) and Marriott Senior Living Services,
Inc. (Subtenant), as amended by the First Amendment to the Sublease, dated
January 19, 1994, the Second Amendment of Sublease, dated as of May 16, 1994,
the Consent and Modification Agreement (HRPT), dated as of October 10, 1997, and
the Fourth Amendment of Sublease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases and Contracts,
dated as of May 16, 1994, between HMC Retirement Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee), the Assignment and
Assumption of Sublease, dated as of May 4, 1998, between Marriott Senior Living
Services, Inc. (Assignor) and Marriott

 

- 29 -



--------------------------------------------------------------------------------

Continuing Care, Inc. (Assignee), and the Bill of Sale, Assignment and
Assumption of Leases, Contracts and Agreements, dated as of June 30, 1999, by
HRPT Properties Trust (Assignor) in favor of SPTMRT Properties Trust (Assignee).

Underlying Lease: Retirement Community Development and Lease Agreement, dated as
of April 1, 1989, by and between UREF Retirement Corporation (Lessor) and
Marriott Corporation (Lessee), as assigned pursuant to the Assignment of Lease,
dated as of October 7, 1993, by Marriott Corporation (Assignor) to HMC
Retirement Properties, Inc. (Assignee).

Non-Disturbance and Recognition Agreement, dated as of October 8, 1993, by and
among UREF Retirement Corporation, Host Marriott Corporation, HMC Retirement
Properties, Inc., Marriott International Inc. and Marriott Senior Living
Services Inc. (The Colonnades).

 

4. The Jefferson (Arlington County, Virginia)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of July 25, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Retirement Properties Trust (Assignee), and the Bill
of Sale, Assignment and Assumption of Leases, Contracts and Agreements, dated as
of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT
Properties Trust (Assignee).

Part B: Continuing Lease Guaranties

1. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Bedford Court).

2. Guaranty, by Marriott International, Inc. in favor of HMH Properties, Inc.,
dated as of February 14, 1994, as amended by the First Amendment of Guaranty,
dated as of May 16, 1994 (Boca Pointe).

3. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (The Colonnades).

Non-Disturbance and Recognition Agreement, dated as of October 8, 1993, by and
among UREF Retirement Corporation, Host Marriott Corporation, HMC Retirement
Properties, Inc., Marriott International, Inc. and Marriott Senior Living
Services Inc. (The Colonnades).

 

- 30 -



--------------------------------------------------------------------------------

4. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (The Jefferson).

 

- 31 -



--------------------------------------------------------------------------------

SCHEDULE 2

Terminating Leases and Related Lease Guaranties

Part A: Terminating Leases

 

1. Bellaire/Houston (Harris County, Texas)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated as of January 19, 1994, the
Second Amendment of Lease, dated as of May 16, 1994, the Consent and
Modification Agreement (HRPT), dated as of October 10, 1997, and the Fourth
Amendment of Lease dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, by and between HMC Retirement Properties,
Inc. (Assignor) and Health and Rehabilitation Properties Trust (Assignee), and
the Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

2. Calusa Harbour (Lee County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated as of January 19, 1994, the
Second Amendment of Lease, dated as of May 16, 1994, the Third Amendment to
Lease, dated as of June 30, 1994, the Consent and Modification Agreement (HRPT),
dated as of October 10, 1997, and the Fifth Amendment of Lease, dated as of
August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of August 16, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), the
Assignment and Assumption of Lease, dated as October 7, 1998, between Marriott
Senior Living Services, Inc. (Assignor) and Marriott Continuing Care, Inc.
(Assignee), the Amendment to Assignment and Assumption of Lease, dated as of
November 6, 2000, by and between Marriott Continuing Care, LLC and Marriott
Senior Living Services, Inc., and the Bill of Sale, Assignment and Assumption of
Leases, Contracts and Agreements, dated as of June 30, 1999, by HRPT Properties
Trust (Assignor) in favor of SPTMRT Properties Trust (Assignee).

 

3. Church Creek (Cook County, Illinois)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated as of January 16, 1994, the
Second Amendment of Lease, dated as of May 16, 1994, the Third Amendment to
Lease, dated as of June 30, 1994, the Consent and Modification Agreement (HRPT),
dated as of October 10, 1997, and the Fifth Amendment of Lease, dated as of
August 4, 2000.

 

- 32 -



--------------------------------------------------------------------------------

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of September 7, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Church Creek Corporation (Assignee), the Assignment and
Assumption of Lease, dated as of January 7, 1999, between Marriott Senior Living
Services, Inc. (Assignor) and Marriott Continuing Care, Inc. (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by Church Creek Corporation (Assignor) in favor of
SPTMRT Properties Trust.

 

4. Deerfield Beach/Horizon Club (Broward County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMH
Properties, Inc. and Marriott Senior Living Services, Inc., as amended by the
First Amendment to the Lease, dated January 19, 1994, the Second Amendment of
Lease, dated as of May 16, 1994, the Consent and Modification Agreement (HRPT),
dated as of October 10, 1997, and the Fourth Amendment of Lease, dated as of
August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMH Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee), and the Bill of Sale,
Assignment and Assumption of Leases, Contracts and Agreements, dated as of
June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT Properties
Trust (Assignee).

 

5. Palm Harbour (Pinellas County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

6. Port St. Lucie (St. Lucie County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

- 33 -



--------------------------------------------------------------------------------

7. Scottsdale (Maricopa County, Arizona)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

8. Sun City (Maricopa County, Arizona)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated as of January 19, 1994, the
Second Amendment of Lease, dated as of May 16, 1994, the Consent and
Modification Agreement (HRPT), dated as of October 10, 1997, and the Fourth
Amendment of Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of June 16, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

9. Villa Valencia (Orange County, California)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement, dated as of October 10, 1997, and the Fourth Amendment of Lease,
dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of September 7, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Retirement Properties Trust (Assignee), and the Bill
of Sale, Assignment and Assumption of Leases, Contracts and Agreements, dated as
of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT
Properties Trust (Assignee).

 

- 34 -



--------------------------------------------------------------------------------

10. Virginia Beach (City of Virginia Beach, Virginia)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

Part B: Terminating Lease Guaranties

1. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Bellaire).

2. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Calusa Harbour).

3. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Church Creek).

4. Guaranty, by Marriott International, Inc. in favor of HMH Properties, Inc.,
dated as of October 8, 1993, as amended by the First Amendment of Guaranty,
dated as of May 16, 1994 (Horizon Club).

5. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Palm Harbour).

6. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc. dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Port St. Lucie).

7. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Scottsdale).

8. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Sun City).

 

- 35 -



--------------------------------------------------------------------------------

9. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Villa Valencia).

10. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Virginia Beach).

 

- 36 -



--------------------------------------------------------------------------------

SCHEDULE 3

Lifecare Agreements

Part A: Facility Bonds

See attached Schedules 3.1 and 3.2.

Part B: Continuing Care Agreements

SCC operates the continuing care retirement communities known as “The
Colonnades” and “Bedford Court” and enters into individual Continuing Care
Agreements with individuals who will reside in the Community. The Continuing
Care Agreements set forth the obligations and duties of SCC to provide
individual living accommodations, common areas, recreational facilities, meals,
and services, including certain health services to and for residents, and
residents’ obligations and duties, including financial obligations to SCC.

Part C: Agreements of Undertaking

The Colonnades:

 

•  

Agreement of Undertaking, dated as of December 1, 1988, between Marriott
Corporation and Marriott Retirement Communities, Inc., as amended by an
Amendment dated April 23, 1991, regarding The Colonnades.

 

•  

Agreement of Undertaking, dated October 9, 1993, between Marriott International,
Inc., as successor to Marriott Corporation, and Marriott Retirement Communities,
Inc. regarding The Colonnades.

 

•  

Letter Agreement, dated March 17, 1998, between Marriott International, Inc. as
successor to Marriott International, Inc. and Marriott Senior Living Services,
Inc. regarding the Agreement of Undertaking with respect to The Colonnades,
dated October 9, 1993.

 

•  

Agreement of Undertaking, dated April 1, 1998, between Marriott International,
Inc. and Marriott Continuing Care, LLC regarding The Colonnades.

Bedford Court:

 

•  

Agreement of Undertaking, dated May 1, 1998, between Marriott International,
Inc. and Marriott Continuing Care, LLC regarding Bedford Court.

 

•  

Agreement of Undertaking, dated February 16, 1999, between Marriott
International, Inc. and Marriott Continuing Care, LLC regarding Bedford Court.

 

- 37 -



--------------------------------------------------------------------------------

Part D: Marriott’s Aggregate Contingent Liability with respect to the Facility
Bonds

Marriott’s aggregate contingent liability with respect to the Facility Bonds is
$5,813,156.10, which is calculated by totaling the face amount of the Facility
Bonds as of November, 2011 listed on Schedules 3.1 and 3.2.

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE 3.1

Facility Bonds (The Colonnades)

 

RESIDENT

LAST NAME

  

RESIDENT

FIRST NAME

   BALANCE
Nov-11  

[Resident]

  

[Resident]

     125,394.00   

[Resident]

  

[Resident]

     263,296.80   

[Resident]

  

[Resident]

     85,005.00   

[Resident]

  

[Resident]

     143,683.20   

[Resident]

  

[Resident]

     198,135.00   

[Resident]

  

[Resident]

     75,425.00   

[Resident]

  

[Resident]

     37,345.50   

[Resident]

  

[Resident]

     37,345.50   

[Resident]

  

[Resident]

     77,625.00   

[Resident]

  

[Resident]

     91,813.50   

[Resident]

  

[Resident]

     170,038.80   

[Resident]

  

[Resident]

     217,908.00   

[Resident]

  

[Resident]

     155,358.00   

[Resident]

  

[Resident]

     155,250.00   

[Resident]

  

[Resident]

     209,529.00   

[Resident]

  

[Resident]

     158,850.00   

[Resident]

  

[Resident]

     146,898.00   

[Resident]

  

[Resident]

     95,409.90   

[Resident]

  

[Resident]

     118,289.00   

[Resident]

  

[Resident]

     171,009.00   

[Resident]

  

[Resident]

     148,606.00   

[Resident]

  

[Resident]

     218,428.20   

[Resident]

  

[Resident]

     156,150.00   

[Resident]

  

[Resident]

     194,917.50   

[Resident]

  

[Resident]

     136,841.40   

[Resident]

  

[Resident]

     240,817.00   

[Resident]

  

[Resident]

     244,548.00   

[Resident]

  

[Resident]

     131,859.00   

[Resident]

  

[Resident]

     86,544.00   

[Resident]

  

[Resident]

     234,018.00   

[Resident]

  

[Resident]

     90,009.00   

[Resident]

  

[Resident]

     283,070.00   

[Resident]

  

[Resident]

     189,603.00   

[Resident]

  

[Resident]

     263,296.80   

[Resident]

  

[Resident]

     240,840.00         

 

 

 

Grand Total

   $ 5,593,156.10         

 

 

 

 

- 39 -



--------------------------------------------------------------------------------

SCHEDULE 3.2

Facility Bonds (Bedford Court)

 

RESIDENT

LAST NAME

  

RESIDENT

FIRST NAME

   BALANCE
Nov-11  

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     7,000.00         

 

 

 

Grand Total

   $ 220,000.00         

 

 

 

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 4

Letter of Credit Available Amount Reductions (Lease Rental Payments)

 

   $ 18,294.69      $ 18,160.97       $ 14,382.99       $ 23,669.57       $
74,508.22       $ 5,000.00       $ 2,000.00       $ 81,508.22          $
4,259.20       $ 220.00       $ 85,987.42    3/31/2014    $ 17,379.96      $
17,266.75       $ 13,677.88       $ 22,500.82       $ 70,825.41       $ 5,000.00
      $ 2,000.00       $ 77,825.41       $ 3,682.81         TBD         TBD   
     TBD    6/30/2014    $ 16,465.22      $ 16,372.52       $ 12,972.78       $
21,332.07       $ 67,142.59       $ 5,000.00       $ 2,000.00       $ 74,142.59
      $ 3,682.81         TBD         TBD         TBD    9/30/2014    $ 15,550.49
     $ 15,478.30       $ 12,267.67       $ 20,163.33       $ 63,459.78       $
5,000.00       $ 2,000.00       $ 70,459.78       $ 3,682.81         TBD        
TBD         TBD    12/31/2014    $ 14,635.75      $ 14,584.08       $ 11,562.56
      $ 18,994.58       $ 59,776.97       $ 5,000.00       $ 2,000.00       $
66,776.97       $ 3,682.81         TBD         TBD         TBD    3/31/2015    $
13,721.02      $ 13,683.14       $ 10,850.64       $ 17,818.68       $ 56,073.49
      $ 4,000.00       $ 2,000.00       $ 62,073.49       $ 4,703.48         TBD
        TBD         TBD    6/30/2015    $ 12,806.28      $ 12,782.21       $
10,138.72       $ 16,642.79       $ 52,370.00       $ 4,000.00       $ 2,000.00
      $ 58,370.00       $ 3,703.48         TBD         TBD         TBD   
9/30/2015    $ 11,891.55      $ 11,881.28       $ 9,426.80       $ 15,466.89   
   $ 48,666.52       $ 4,000.00       $ 2,000.00       $ 54,666.52       $
3,703.48         TBD         TBD         TBD    12/31/2015    $ 10,976.81      $
10,980.35       $ 8,714.88       $ 14,291.00       $ 44,963.04       $ 4,000.00
      $ 2,000.00       $ 50,963.04       $ 3,703.48         TBD         TBD   
     TBD    3/31/2016    $ 10,062.08      $ 10,072.51       $ 7,995.94       $
13,107.74       $ 41,238.27       $ 3,000.00       $ 2,000.00       $ 46,238.27
      $ 4,724.77         TBD         TBD         TBD    6/30/2016    $ 9,147.35
     $ 9,164.67       $ 7,277.00       $ 11,924.48       $ 37,513.49       $
3,000.00       $ 2,000.00       $ 42,513.49       $ 3,724.77         TBD        
TBD         TBD    9/30/2016    $ 8,232.61      $ 8,256.83       $ 6,558.06   
   $ 10,741.23       $ 33,788.72       $ 3,000.00       $ 2,000.00       $
38,788.72       $ 3,724.77         TBD         TBD         TBD    12/31/2016   
$ 7,317.88      $ 7,348.98       $ 5,839.12       $ 9,557.97       $ 30,063.95
      $ 3,000.00       $ 2,000.00       $ 35,063.95       $ 3,724.77         TBD
        TBD         TBD    3/31/2017    $ 6,403.14      $ 6,434.03       $
5,112.95       $ 8,367.13       $ 26,317.25       $ 2,000.00       $ 2,000.00   
   $ 30,317.25       $ 4,746.70         TBD         TBD         TBD    6/30/2017
   $ 5,488.41      $ 5,519.07       $ 4,386.79       $ 7,176.29       $
22,570.55       $ 2,000.00       $ 2,000.00       $ 26,570.55       $ 3,746.70
        TBD         TBD         TBD    9/30/2017    $ 4,573.67      $ 4,604.11
      $ 3,660.62       $ 5,985.45       $ 18,823.85       $ 2,000.00       $
2,000.00       $ 22,823.85       $ 3,746.70         TBD         TBD         TBD
   12/31/2017    $ 3,658.94      $ 3,689.15       $ 2,934.45       $ 4,794.61   
   $ 15,077.15       $ 2,000.00       $ 2,000.00       $ 19,077.15       $
3,746.70         TBD         TBD         TBD    3/31/2018    $ 2,744.20      $
2,766.86       $ 2,200.84       $ 3,595.95       $ 11,307.86       $ 1,000.00   
   $ 2,000.00       $ 14,307.86       $ 4,769.29         TBD         TBD        
TBD    6/30/2018    $ 1,829.47      $ 1,844.58       $ 1,467.23       $ 2,397.30
      $ 7,538.57       $ 1,000.00       $ 2,000.00       $ 10,538.57       $
3,769.29         TBD         TBD         TBD    9/30/2018    $ 914.73      $
922.29       $ 733.61       $ 1,198.65       $ 3,769.29       $ 1,000.00       $
2,000.00       $ 6,769.29       $ 3,769.29         TBD         TBD         TBD
   12/31/2018    ($ 0.00 )    $ 0.00       $ 0.00       $ 0.00       $ 0.00   
   $ 1,000.00       $ 2,000.00       $ 3,000.00       $ 3,769.29         TBD   
     TBD         TBD    4/30/2009    $ 0.00      $ 0.00       $ 0.00       $
0.00       $ 0.00       $ 0.00       $ 2,000.00       $ 2,000.00       $
1,000.00         TBD         TBD         TBD    6/30/2019    $ 0.00      $ 0.00
      $ 0.00       $ 0.00       $ 0.00       $ 0.00       $ 0.00       $ 0.00   
   $ 2,000.00         TBD         TBD         TBD    9/30/2019    $ 0.00      $
0.00       $ 0.00       $ 0.00       $ 0.00       $ 0.00       $ 0.00       $
0.00       $ 0.00         TBD         TBD         TBD    12/31/2019    $ 0.00   
  $ 0.00       $ 0.00       $ 0.00       $ 0.00       $ 0.00       $ 0.00      
$ 0.00       $ 0.00         TBD         TBD         TBD   

 

- 41 -



--------------------------------------------------------------------------------

EXHIBIT A

Marriott Consent

Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

                    December     , 2011

Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: Chief Executive Officer

 

  Re: Consent to Extension of Leases

Dear ladies and gentlemen:

Reference is hereby made to that certain Agreement Regarding Leases, dated as of
December [    ], 2011 (as amended, supplemented or otherwise modified from time
to time, the “ARL”), by and among Marriott International, Inc. (“MI”), Marriott
Senior Holding Co. (“MSHC”), Marriott Magenta Holding Company, Inc. (“MMHC”; MI,
MSHC and MMHC, collectively, “Marriott”), Sunrise Senior Living, Inc. (f/k/a
Sunrise Assisted Living, Inc.) (“Sunrise”), Sunrise Senior Living Services, Inc.
(f/k/a Marriott Senior Living Services, Inc.) (“SSLS”) and Sunrise Continuing
Care, LLC (f/k/a Marriott Continuing Care, LLC) (“SCC”; Sunrise, SSLS and SCC,
collectively, the “Sunrise Parties”). Any capitalized term used but not defined
herein shall have the meaning given to it in the ARL.

Pursuant to the Stock Purchase Agreement, dated as of December 30, 2002, by and
among Marriott and Sunrise, as amended (the “Purchase Agreement”), Marriott sold
SSLS, the lessee under certain leases (the “Leases”), to Sunrise. Pursuant to
Section 5.7(b) of the Purchase Agreement, Sunrise agreed not to cause or permit
the term of any Lease to be extended beyond the term in effect as of the closing
date of the Purchase Agreement.

Pursuant to the terms set forth further in this consent letter, Marriott hereby
consents to the extension of the leases set forth on Schedule 1 attached hereto
(the “Continuing Leases”) for the First Extended Term on the same terms and
conditions as set forth in the documents described on such Schedule 1 pursuant
to the Continuing Lease Notices.

SSLS must continue to satisfy all of its obligations under the Continuing
Leases, including the obligation to pay timely all Lease Rental Payments and
other charges under the Continuing Leases.

Notwithstanding this consent letter, SSLS shall remain fully responsible for the
prompt payment of all sums payable by the tenant under the Continuing Leases,
and for the performance of all of the terms, covenants, conditions and
provisions of the Continuing Leases required to be performed on the part of the
tenant thereunder for the remainder of the term of the Continuing Leases,
including the First Extended Term.

 

- 42 -



--------------------------------------------------------------------------------

Marriott has executed this consent letter for the sole purpose of evidencing its
consent to the extension of the Continuing Leases for the First Extended Term
only. Marriott’s consent under this consent letter shall not be construed (a) to
modify, waive, impair or affect any of the covenants, agreements, terms,
provisions, obligations or conditions contained in the ARL, the Purchase
Agreement, the Continuing Leases, any other Relevant Agreement or any other
agreement to which Marriott and any Sunrise Party are parties, (b) to waive any
breach thereof or any rights of Marriott against any party liable or responsible
for the performance thereof, (c) to increase the obligations or diminish the
rights of Marriott under any Relevant Agreement or any other agreement to which
Marriott and any Sunrise Party are parties, or (d) to, in any way, be construed
as giving any Sunrise Party any greater rights than those possessed by the
original tenant named in the Continuing Leases.

This consent letter is for consent to the extension of the Continuing Leases for
the First Extended Term and does not constitute the consent of Marriott to any
other additional term.

Very truly yours,

 

MARRIOTT INTERNATIONAL, INC. By:  

 

  Name:   Title:

 

- 43 -



--------------------------------------------------------------------------------

Schedule 1

 

1. Bedford Court (Montgomery County, Maryland)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of July 25, 1994, by HMC Retirement Properties, Inc.
(Assignor) in favor of Health and Retirement Properties Trust (Assignee), the
Assignment and Assumption of Lease and Acknowledgement of Guarantee, dated as of
February 16, 1999, among Marriott Senior Living Services, Inc. (Assignor),
Marriott Continuing Care, Inc. (Assignee) and Marriott International, Inc.
(Guarantor), and the Bill of Sale, Assignment and Assumption of Leases,
Contracts and Agreements, dated as of June 30, 1999, by HRPT Properties Trust
(Assignor) in favor of SPTMRT Properties Trust (Assignee).

 

2. Boca Pointe (Palm Beach, Florida)

Facilities Lease Agreement, dated as of February 14, 1994, by and between HMH
Properties, Inc. and Marriott Senior Living Services, Inc., as amended by the
First Amendment to the Lease, dated as of May 16, 1994, the Consent and
Modification Agreement (HRPT), dated as of October 10, 1997, and the Third
Amendment of Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMH Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee), and the Bill of Sale,
Assignment and Assumption of Leases, Contracts and Agreements, dated as of
June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT Properties
Trust (Assignee).

 

3. The Colonnades (Albemarle County, Virginia)

Facilities Sublease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. (Sublandlord) and Marriott Senior Living Services,
Inc. (Subtenant), as amended by the First Amendment to the Sublease, dated
January 19, 1994, the Second Amendment of Sublease, dated as of May 16, 1994,
the Consent and Modification Agreement (HRPT), dated as of October 10, 1997, and
the Fourth Amendment of Sublease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases and Contracts,
dated as of May 16, 1994, between HMC Retirement Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee)[, the Assignment and
Assumption of Sublease, dated as of May 4, 1998, between Marriott Senior Living
Services, Inc. (Assignor) and Marriott Continuing Care, Inc. (Assignee),] and
the Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

- 44 -



--------------------------------------------------------------------------------

Underlying Lease: Retirement Community Development and Lease Agreement, dated as
of April 1, 1989, by and between UREF Retirement Corporation (Lessor) and
Marriott Corporation (Lessee), as assigned pursuant to the Assignment of Lease,
dated as of October 7, 1993, by Marriott Corporation (Assignor) to HMC
Retirement Properties, Inc. (Assignee).

Non-Disturbance and Recognition Agreement, dated as of October 8, 1993, by and
among UREF Retirement Corporation, Host Marriott Corporation, HMC Retirement
Properties, Inc., Marriott International Inc. and Marriott Senior Living
Services Inc. (The Colonnades).

 

4. The Jefferson (Arlington County, Virginia)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of July 25, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Retirement Properties Trust (Assignee), and the Bill
of Sale, Assignment and Assumption of Leases, Contracts and Agreements, dated as
of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT
Properties Trust (Assignee).

 

- 45 -



--------------------------------------------------------------------------------

EXHIBIT B

Terminating Lease Notice

[SSLS/SCC Letterhead]

                     , 20    

SPTMRT Properties Trust

[Insert address]

 

  Re: Notice of Lease Termination

Ladies and Gentlemen:

Reference is hereby made to the Facilities Lease Agreement between
[            ], as Landlord, and [            ], as Tenant, dated as of
[            ], as amended by [                    ] for premises located in
[                    ] (the “Lease”). Capitalized terms used and not defined
herein shall have the meanings set forth in the Lease.

Pursuant to Section 3.03 of the Lease, we hereby notify you that Tenant is
exercising its right to terminate the Lease at the end of the Initial Term. The
Lease shall terminate and be of no further force and effect as of December 31,
2013.

 

Sincerely, [SUNRISE SENIOR LIVING SERVICES, INC.] [SUNRISE CONTINUING CARE LLC]

 

Name: Title:

 

cc:    [Insert SPTMRT cc parties]    Marriott International, Inc.    10400
Fernwood Road    Bethesda, Maryland 20871    Attn: General Counsel    [Senior
Mortgagee]

 

- 46 -



--------------------------------------------------------------------------------

EXHIBIT C

Continuing Lease Notice

[SSLS/SCC Letterhead]

                     , 2011

SPTMRT Properties Trust

[Insert notice address]

 

  Re: Notice of Lease Extension

Ladies and Gentlemen:

Reference is hereby made to the Facilities Lease Agreement between
[            ], as Landlord, and [            ], as Tenant, dated as of
[            ], as amended by [                    ] for premises located in
[                    ] (the “Lease”). Capitalized terms used and not defined
herein shall have the meanings set forth in the Lease.

Pursuant to Section 3.02 of the Lease, we hereby notify you of our election as
Tenant to extend the Term of the Lease for the First Extended Term. The First
Extended Term shall commence on January 1, 2014 and terminate on December 31,
2018.

 

Sincerely,

[SUNRISE SENIOR LIVING SERVICES, INC.]

[SUNRISE CONTINUING CARE LLC]

 

Name: Title:

 

cc:    [Insert SPTMRT cc parties]    Marriott International, Inc.    10400
Fernwood Road    Bethesda, Maryland 20871    Attn: General Counsel

[Senior Mortgagee]

 

- 47 -



--------------------------------------------------------------------------------

EXHIBIT D

Letter of Credit

IRREVOCABLE LETTER OF CREDIT NO.                     

                                         , 20    

Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

Attention: General Counsel

Gentlemen:

 

1. Stated Amount; Available Amount. We hereby establish in favor of Marriott
International, Inc. (“you” or the “Beneficiary”) an irrevocable Letter of Credit
whereby you are authorized to draw on KeyBank National Association (the
“Issuer”) Irrevocable Letter of Credit No.                     , issued for the
account of Sunrise Senior Living, Inc. (the “Company”), for an aggregate amount
not exceeding $85,000,000 (the “Stated Amount”). This Letter of Credit is issued
pursuant to the Agreement Regarding Leases, dated as of December     , 2011,
among the Beneficiary, Marriott Senior Holding Co., Marriott Magenta Holding
Company, Inc., the Company, Sunrise Senior Living Services, Inc. and Sunrise
Continuing Care, LLC (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”). In the case of any drawing under this
Letter of Credit, as of the date such drawing is honored, the amount available
to be drawn hereunder (the “Available Amount”) shall automatically be reduced by
an amount equal to such honored/paid drawing.

 

2. Term. This Letter of Credit is effective immediately and expires at the close
of banking business at our office at KeyBank National Association, Standby
Letter of Credit Services, Mail Code: OH-01-51-0531, 4910 Tiedeman Road,
Cleveland, OH 44144-2338 designated in or pursuant to Paragraph 3 hereof on the
earliest to occur of the following:

 

  (a)                     (the “Stated Expiration Date”); or

 

  (b) the payment by us of the final drawing available to be made hereunder.

 

3.

Drawing Documentation. Funds under this Letter of Credit are available to you
upon your delivery of (a) the original of this Letter of Credit and all
amendments thereto (if any) and (b) your drawing certificate in the form of
Annex A attached hereto (which certificate shall (i) be on your letterhead,
(ii) have all blanks appropriately filled in and (iii) be signed by your
authorized officer), presented to us at our office located at KeyBank National
Association, Standby Letter of Credit Services, Mail Code: OH-01-51-0531, 4910
Tiedeman Road, Cleveland, OH 44144-2338, or at any other office in

 

- 48 -



--------------------------------------------------------------------------------

  that may be designated by us by written notice delivered to you; provided that
such certificate may be presented along with a copy of the Letter of Credit and
all amendments thereto (if any) by fax transmission to 216-813-3719 (or such
other number as shall be notified to you) so long as receipt of such
transmission is simultaneously confirmed by telephone at 216-813-3696 or
216-813-3703 (or such other number as shall be notified by us). In the event of
a presentation via facsimile transmission, no mail confirmation is necessary and
the facsimile transmission will constitute the operative drawing documents.

 

4. Drawing Procedures.

 

  (a) Generally. Partial and multiple drawings are permitted under this Letter
of Credit. The Issuer hereby agrees with you that, to the extent of its
liability as provided herein, any drawing request submitted in compliance with
the terms of this Letter of Credit will be duly honored upon delivery of the
compliant documents as specified in Paragraph 3 hereof if presented at the
aforesaid office on a Business Day (as hereinafter defined) on or before the
expiration date hereof. If a drawing is made by you hereunder:

 

  (i) at or prior to 11:00 a.m. (Eastern Standard Time), payment shall be made
of the amount specified in immediately available funds by 10:00 a.m. (Eastern
Standard Time) on the next Business Day; or

 

  (ii) after 11:00 a.m. (Eastern Standard Time), payment shall be made of the
amount specified in immediately available funds by 10:00 a.m. (Eastern Standard
Time) on the second next succeeding Business Day;

provided that, in each case, such drawing and the documents presented in
connection therewith conform to the terms and conditions hereof.

 

  (b) Non-Conforming Drawings. If a drawing request hereunder does not, in any
instance, conform to the terms and conditions of this Letter of Credit, we shall
give prompt notice to the person submitting such drawing request that (i) the
demand for payment was not effected in accordance with the terms and conditions
of this Letter of Credit, stating the reasons therefor, and (ii) we will, upon
our receipt of instructions from such person, hold any documents at his disposal
or return the same to him. Upon being notified that the drawing request was not
effected in conformity with this Letter of Credit, the person who submitted the
drawing request may attempt to correct any such non-conforming drawing request;
provided however, in such event, conforming documents for payment must be timely
made in accordance with the terms of the Letter of Credit and on or before the
Stated Expiration Date.

 

  (c)

Payments. The Issuer shall pay each drawing under this Letter of Credit with its
own funds (and not, directly or indirectly, with any funds or collateral
deposited or pledged with the Issuer, or for the Issuer’s account, in each case,
by the Company or any other entity), in immediately available funds. Payment for
such

 

- 49 -



--------------------------------------------------------------------------------

  drawing shall be made by the Issuer by immediately available funds as
specified in the drawing certificate delivered in accordance with Paragraph 3
hereof. All payments hereunder shall be made free and clear of, and without
deduction for or on account of, any present or future charges, taxes, duties,
withholdings, fees, liens, set-offs or other deductions of any kind and
regardless of any objection of any third party (including, without limitation,
the Company).

 

  (d) Obligation of the Issuer. Our only obligation with regard to a drawing
under this Letter of Credit shall be to examine it and to pay in accordance
therewith if compliant, and we shall not be obligated to make any inquiry in
connection with the presentation of such drawing.

 

  (e) Business Days. As used in this Letter of Credit, the term “Business Day”
shall mean any day other than a Saturday or Sunday or legal holiday or a day on
which banking institutions in Cleveland, Ohio are authorized or required by law
or executive order to close.

 

5. Reduction of the Available Amount. Upon our receipt from time to time of a
certificate in the form of Annex B attached hereto, the Available Amount shall
automatically be reduced to the amount specified therein. Such certificate shall
have all blanks appropriately filled in and shall be signed by one of your
authorized officers, and shall be in the form of a letter on your letterhead.

 

6. Transfer. This Letter of Credit is transferable in its entirety, but not in
part, and may be transferred upon your written request to the Issuer. Transfer
of this Letter of Credit is subject to our receipt of the original of this
Letter of Credit and all amendments thereto (if any) along with the original of
our usual Transfer request form, which will be provided to you via facsimile per
your written request to the Issuer indicating your facsimile telephone number.
Transfer charges are for the account of the Applicant. This Letter of Credit may
not be transferred to any person with which U.S. persons are prohibited from
doing business under U.S. foreign assets control regulations or other applicable
U.S. laws and regulations.

 

7. Surrender. This Letter of Credit and all amendments thereto (if any) shall
promptly be surrendered by the Beneficiary to the Issuer (i) upon the Stated
Expiration Date of this Letter of Credit in accordance with Paragraph 2 hereof
or (ii) in the event this Letter of Credit is no longer required pursuant to the
terms of the Agreement, in each case along with a signed letter on the
Beneficiary’s letterhead addressed to KeyBank National Association agreeing to
its cancellation.

 

8. Governing Law. This Letter of Credit shall be governed by the International
Standby Practices (1998 Revision), International Chamber of Commerce Publication
No. 590 (the “ISP98”), which shall in all respects be deemed a part hereof as
fully as if incorporated in full herein, except as modified hereby. This Letter
of Credit shall be deemed to be a contract made under the laws of the State of
New York and shall, as to matters not governed by the ISP98, be governed by and
construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of law that may direct the application of the laws of
another jurisdiction.

 

- 50 -



--------------------------------------------------------------------------------

9. Notices. Communications with respect to this Letter of Credit shall be in
writing and shall be addressed to the Issuer at KeyBank National Association,
Standby Letter of Credit Services, Mail Code: OH-01-51-0531, Tiedeman Road,
Cleveland, OH 44144-2338 (or otherwise as designated by the Issuer to the
Beneficiary by written communication) specifically referring thereon to “KeyBank
National Association Irrevocable Letter of Credit No.                     ”.

 

10. Integration Clause. This Letter of Credit (including Annexes A and B hereto)
sets forth in full our undertaking, and such undertaking shall not in any way be
modified, amended, amplified or limited by reference to any document, instrument
or agreement referred to herein (including, without limitation, the Agreement)
or in Annex A or B hereto, and any such reference shall not be deemed to
incorporate herein or therein by reference any such document, instrument or
agreement.

 

Very truly yours, KEYBANK NATIONAL ASSOCIATION By  

 

  Authorized Officer

 

- 51 -



--------------------------------------------------------------------------------

ANNEX A

[Beneficiary Letterhead]

DRAWING CERTIFICATE

[Date]

KeyBank National Association

Standby Letter of Credit of Services

Mail Code: OH-01-51-0531

4910 Tiedeman Road,

Cleveland, OH 44144-2338

Address]

 

  Re: Irrevocable Letter of Credit No.                     

Gentlemen:

                    , a duly authorized officer of                     (the
“Beneficiary”), hereby certifies to KeyBank National Association, with reference
to Irrevocable Letter of Credit No.                      (the “Letter of
Credit”), that:

 

1. Defined Terms. The term Letter of Credit and other capitalized terms used
herein and not otherwise defined shall have the meanings ascribed within the
Letter of Credit.

 

2. Beneficiary. The undersigned is the Beneficiary of the Letter of Credit. The
person signing on behalf of the undersigned is a duly authorized officer of the
undersigned.

 

3. Demand for Payment. The Beneficiary is making a demand for payment under the
Letter of Credit in the amount of $            , which amount is not in excess
of the Available Amount.

 

4. Payment Instructions. Payment of the amount demanded hereby shall be made by
[wire transfer to the following account:                     ].

 

5. Reason for Drawing. [CHOOSE ONE OF THE FOLLOWING:]

[The Beneficiary has made a payment or performance pursuant to the Lease
Guaranty in respect of the First Extended Term of the Lease relating to the
facility known as [Bedford Court in Maryland] [The Jefferson in Virginia] [The
Colonnades in Virginia] [Boca Pointe in Florida]

[The Beneficiary has made a payment or performance pursuant to a Lifecare
Agreement.]

 

- 52 -



--------------------------------------------------------------------------------

[An NCF Payment Date is at least ten (10) days prior to the date of this
Certificate, and Sunrise has not paid the Minimum Payment that was due and
payable on such NCF Payment Date.]

[The Beneficiary has incurred Expenses]

[The Beneficiary is entitled to make a drawing under the Letter of Credit
pursuant to the Agreement.]

[The Issuer is rated less than [“A-” by Standard & Poor’s Ratings Services.]
[“A3” by Moody’s Investors Service, Inc.]]

[The Stated Expiration Date is less than thirty (30) days after the date of this
Certificate.]

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of                     , 201    .

 

[Beneficiary] By  

 

  Name:   Title:

 

- 53 -



--------------------------------------------------------------------------------

ANNEX B

[Beneficiary Letterhead]

AVAILABLE AMOUNT REDUCTION CERTIFICATE

[Date]

KeyBank National Association

Standby Letter of Credit of Services

Mail Code: OH-01-51-0531

4910 Tiedeman Road,

Cleveland, OH 44144-2338

 

  Re: Irrevocable Letter of Credit No.                     

Gentlemen:

Reference is made to your Irrevocable Letter of Credit No.                     
(the “Letter of Credit”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed within the Letter of Credit.

We hereby agree that, as of the date hereof, the Available Amount of the Letter
of Credit shall be reduced by $            .

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of                     , 201    .

 

[Beneficiary] By  

 

  Name:   Title:

 

- 54 -



--------------------------------------------------------------------------------

EXHIBIT E

Cash Collateral Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

CASH COLLATERAL FUNDING

AND FORBEARANCE AGREEMENT

This Cash Collateral Funding and Forbearance Agreement (this “Agreement”) is
made as of the 22nd day of December, 2011, by and among SUNRISE SENIOR LIVING
SERVICES, INC., a Delaware corporation formerly known as Marriott Senior Living
Services, Inc. (“SSL”), SUNRISE SENIOR LIVING, INC., a Delaware corporation
formerly known as Sunrise Assisted Living, Inc. (“Sunrise”), SUNRISE CONTINUING
CARE, LLC, a Delaware limited liability company formerly known as Marriott
Continuing Care, LLC (“SCC,” and together with Sunrise and SSL, “Sunrise
Entities”), and MARRIOTT INTERNATIONAL, INC., a Delaware corporation
(“Marriott”).

RECITALS

A. The parties to this Agreement are parties to that certain Assumption and
Reimbursement Agreement dated as of March 28, 2003 (as amended, supplemented or
otherwise modified, the “Reimbursement Agreement”).

B. The Reimbursement Agreement requires Sunrise to fund cash into a separate
cash collateral account for the benefit of Marriott under specified
circumstances.

C. The parties to this Agreement are parties to that certain Agreement Regarding
Leases, dated as of the date hereof, among Marriott, Marriott Senior Holding
Co., Marriott Magenta Holding Company, Inc. and the Sunrise Entities (as
amended, supplemented or otherwise modified, the “Agreement Regarding Leases”).

D. The parties to this Agreement have agreed on certain cash collateral funding
and forbearance arrangements as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, the agreements and covenants
herein contained and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

  1. Capitalized Terms

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Reimbursement Agreement.

 

  2. Reimbursement Agreement

The parties hereto agree and acknowledge that the Reimbursement Agreement is in
full force and effect and is binding on and enforceable against the parties
hereto in accordance with its terms, has not been amended or modified, and none
of the rights or obligations thereunder of the parties hereto have been
expressly or impliedly waived.



--------------------------------------------------------------------------------

  3. Collateral Event and Cash Collateral Funding Obligation

(i) Collateral Event. Section 8(f) of the Reimbursement Agreement provides that
a “Collateral Event” occurs if the implied senior unsecured debt rating of
Sunrise shall be “B-” or less by Standard and Poor’s Corporation, or “B1” or
less by Moody’s Investors Service, Inc. Marriott has claimed that the current
financial condition of Sunrise has caused a Collateral Event to occur under
Section 8(f) of the Reimbursement Agreement.

(ii) Cash Collateral Funding Obligations under Reimbursement Agreement. The
parties agree and acknowledge that, under the Reimbursement Agreement, upon the
occurrence of a Collateral Event, upon request by Marriott, Sunrise is required
to promptly (x) deposit into a cash collateral account for the benefit of
Marriott, pursuant to documentation in form and substance satisfactory to
Marriott, or, at Marriott’s election, or (y) deliver to Marriott a letter of
credit in form and substance, and from an institution, satisfactory to Marriott,
in either case, in an aggregate amount equal to the sum of (i) the aggregate
amount of rent payable for one year under each of the Leases, and (ii) an amount
equal to 10% of the outstanding Lifecare Obligations.

 

  4. Cash Collateral Funding Agreement

(i) Cash Collateral Arrangement. Notwithstanding Sunrise’s existing obligation,
if any, to fund the amount of cash collateral set forth in Section 3(ii) above,
Sunrise has offered and Marriott has agreed to accept the cash collateral
arrangement as set forth herein, and subject to the terms, provisions and
conditions set forth herein.

(ii) Initial Funding; Collateral. On the date hereof, Sunrise shall transfer an
amount equal to Three Million Dollars ($3,000,000), which shall constitute
“Collateral” under the Reimbursement Agreement (and as further described
herein), by wire transfer of immediately available federal funds to the
following account of Marriott or its designee:

 

Bank Name:    Mellon Bank    500 Ross Street    Pittsburgh, PA 15262 ABA Number:
   0430 0026 1 Swift:    MELNUS3P Account Name:    Marriott International, Inc.
Account Number:    Reference:    Treasury Accounting Services Notes

 

- 57 -



--------------------------------------------------------------------------------

The Collateral shall be used to make prompt payments to Marriott of any Assignee
Reimbursement Obligations that are not paid when due under the Reimbursement
Agreement in accordance with the terms and provisions set forth in Section 5
below. The amount required to be maintained as Collateral from time to time
hereunder is referred to as the “Required Collateral Amount,” and the initial
Required Collateral Amount shall be Three Million Dollars ($3,000,000), with
disbursements to be replenished pursuant to Section 4(iv) below. Marriott shall
have no obligation to hold the Collateral in any segregated or otherwise
designated account. All interest or other income in respect of the Collateral
shall be for Marriott’s account.

(iii) Increases in Required Collateral Amount. Without regard to the
then-existing cash balance of the Collateral, but subject to Section 4(v) below,
Sunrise shall make an additional payment of Collateral (and the Required
Collateral Amount shall automatically increase by the applicable amount) upon
the occurrence of either of the following:

 

  (A) A Change in Control (as defined below) of Sunrise, in which case the
amount of such increase in the Required Collateral Amount shall equal $2 million
and Sunrise shall pay such amount as Collateral; or

 

  (B) Aggregate Negative Cash Flow (as defined below) exceeds $3.5 million for
any 12-month measurement period in which case the amount of such increase in the
Required Collateral Amount shall equal (x) $1 million if the Aggregate Negative
Cash Flow is greater than $3.5 million but not greater than $4.5 million, and
(y) an additional $1 million if the Aggregate Negative Cash Flow exceeds $4.5
million, in each case for such 12-month measurement period (prorated for any
partial measuring period). Such payment shall not be made in duplication (e.g.,
if the Aggregate Negative Cash Flow is $4 million in Year 1, and $4.2 million in
Year 2, an additional $1 million payment of Collateral shall be required only in
respect of Year 1 and not Year 2).

For purposes of this Agreement, the term “Change in Control” shall mean either
of the following:

 

  (1) an event or series of events by which any Person or two or more Persons
acting in concert, which Person or Persons are not individually or collectively
in control of Sunrise on the date of this Agreement, shall have acquired, by
contract or otherwise, directly or indirectly, control over the equity
securities of Sunrise entitled to vote for members of the board of directors or
equivalent governing body of Sunrise on a fully-diluted basis representing fifty
percent (50%) or more of the combined voting power of such securities, or

 

  (2)

Sunrise is a party to a merger or consolidation, or series of related
transactions, regardless of whether Sunrise is the surviving entity following
such merger or consolidation, if, prior to the next annual meeting of
shareholders of the surviving entity in the event the surviving

 

- 58 -



--------------------------------------------------------------------------------

  entity files reports pursuant to the Securities Act of 1934 or within twelve
(12) months after such merger or consolidation in the event the surviving entity
does not file reports pursuant to the Securities Act of 1934, the individuals
constituting the board of directors of Sunrise immediately prior to closing of
such transaction (the “Incumbent Board”) cease for any reason to constitute at
least 50% of the members of the board of directors of the surviving entity;
provided, however, that if the election, or nomination for election by such
surviving entity’s stockholders, of any new director was approved by a vote of
the Incumbent Board, such new director shall be considered a member of the
Incumbent Board; provided, further, however, that if a new director is elected
by the incumbent board as a result of the retirement or death of a director,
such new director shall be considered a member of the Incumbent Board.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

For purposes of this Agreement, the term “Aggregate Negative Cash Flow” means
the aggregate total of the Negative Cash Flows of all the Negative Properties;
the term “Negative Cash Flow” means, as to any given Property, the excess, if
any, of the Actual Cash Lease Payments thereof over the Net Operating Income
thereof; the term “Actual Cash Lease Payments” as to any given Property means
the cash lease payment obligations owed by the tenant as provided in the
respective Lease thereof (whether or not paid and not taking into account any
straight-line adjustments that are not reflected in such cash lease payment
obligations); and the term “Net Operating Income” as to any given Property means
Total Revenue less Total Operating Expenses (using the methodology and
definitions used to prepare the sample Statement of Profit and Loss as of
November 30, 2011 attached hereto as Exhibit A).

Aggregate Negative Cash Flow shall be calculated for each twelve month period
ending on June 30 and December 31 of each year; such calculation shall be
provided by Sunrise not later than 91 days after each June 30 and December 31
for the six months then ended; provided that the first measurement period shall
begin on January 1, 2011. For purposes of this Agreement, the “Properties” are
all of the 14 leased properties listed on Exhibit B attached hereto which are
leased pursuant to the leases listed thereon (each, a “Lease” and, collectively,
the “Leases”); and the “Negative Properties” are those Properties that have
Negative Cash Flow for the applicable rolling 12 month period.

(iv) Replenishment of Collateral. Any disbursements of amounts held by Marriott
as Collateral, in accordance with this Agreement, shall be replenished by
Sunrise by transferring, by wire transfer of immediately available federal funds
to the account set forth in Section 4(ii) above, not later than the 15th day of
each month, an amount equal to Twenty Percent (20%) of the aggregate Net Cash
Flow for the preceding month derived from the 14 leased properties listed on
Exhibit B attached hereto until the full amount of all disbursements is
replenished and the amount of Collateral held by Marriott is equal to the
Required Collateral Amount. The term “Net Cash Flow” means Net Operating Income
less Actual Cash Lease Payments.

 

- 59 -



--------------------------------------------------------------------------------

(v) Decrease in Required Collateral Amount.

 

  (A) If the Agreement Regarding Leases is terminated pursuant to
Section 3(c)(i), Section 3(c)(ii) or Section 3(c)(iii) thereof, then, effective
April 30, 2014, the Required Collateral Amount shall be reduced to Eight Hundred
Thousand Dollars ($800,000). In such event, any excess funds above $800,000 that
are held by Marriott as Collateral at such time shall be returned to Sunrise,
and no additional funds shall be required to be deposited pursuant to
Section 4(iii) above.

 

  (B) The Required Collateral Amount shall be reduced by $800,000 in the event
that all of the Lifecare Bonds expire or are terminated. In such event, any
excess funds above the Required Collateral Amount that are held by Marriott as
Collateral at such time shall be returned to Sunrise. “Lifecare Bonds” means
those bonds listed on Exhibit C attached hereto.

 

  (C) In the event that the Required Collateral Amount has previously been
increased by the applicable amount pursuant to Section 4(iii)(B) above (the
“Cash Flow Adjustment”), the Required Collateral Amount thereafter shall be
reduced as follows: (A) if the Required Collateral Amount had previously been
increased by $2 million and no part thereof has been returned under this clause,
and the Aggregate Negative Cash Flow for the most recent measurement period is
greater than $3.5 million but not greater than $4.5 million, then the Required
Collateral Amount shall be decreased by $1 million; (B) if the Required
Collateral Amount had previously been increased by $2 million and no part
thereof has been returned under this clause, and the Aggregate Negative Cash
Flow for the most recent measurement period is not greater than $3.5 million,
then the Required Collateral Amount shall be decreased by $2 million; and (C) if
the Required Collateral Amount had previously been increased by $1 million (and
such $1 million has not been returned under this clause), and the Aggregate
Negative Cash Flow for the most recent measurement period is not greater than
$3.5 million, then the Required Collateral Amount shall be decreased by $1
million. In any such event, such funds above the Required Collateral Amount that
are held by Marriott as Collateral at such time shall be returned to Sunrise.

 

  (D) All of the funds then held by Marriott as Collateral shall be returned to
Sunrise, upon satisfaction of the conditions for reduction in both paragraphs
(A) and (A) above.

(vi) Return of All Collateral To Sunrise.

 

  (A) All of the funds then held by Marriott as Collateral (subject to possible
reinstatement under Section 4(vi)(B) below) shall be returned to Sunrise upon
the occurrence of both of the following: (i) Sunrise’s independent public
accountant shall render an “unqualified” opinion relating to the annual
consolidated financial statements of Sunrise, and (ii) Sunrise’s ratio of
Consolidated EBITDAR (as defined in Exhibit D) to Consolidated Fixed Charges (as
defined in Exhibit D) is not less than 1.75 to 1.0 for the four most recent
completed fiscal quarters (measured as one 12-month period).

 

- 60 -



--------------------------------------------------------------------------------

  (B) Notwithstanding anything to the contrary contained herein, if the Closing
(as defined in the Agreement Regarding Leases) has occurred, all of the funds
then held by Marriott as Collateral shall be returned to Sunrise on the first to
occur of the following:

 

  (1) April 30, 2014; provided that the Agreement Regarding Leases remains in
full force and effect and the Sunrise Parties are in material compliance with
the terms thereof, and either:

 

  (a) the following conditions are satisfied:

 

  (a) the Letter of Credit (as defined in the Agreement Regarding Leases)
remains in full force and effect or Marriott has drawn the Letter of Credit and
the available amount thereunder or the L/C Proceeds held by Marriott, as
applicable, are not less than the sum of (1) the remaining rental payments and
known outstanding performance obligations under the Continuing Leases (as
defined in the Agreement Regarding Leases) and (2) the remaining exposure under
the Facility Bonds (as defined in the Agreement Regarding Leases); and

 

  (b) Sunrise delivers to Marriott the documents contemplated by clauses (B) and
(C) of Section 4(d)(i) of the Agreement Regarding Leases; or

 

  (b) the following conditions are satisfied:

 

  (a) Sunrise has exercised the “Reduction Option” set forth in Section 7(a) of
the Agreement Regarding Leases with respect to all of the Option Facilities as
defined therein; and

 

  (b) the Letter of Credit remains in full force and effect or Marriott has
drawn the Letter of Credit and the available amount thereunder or the L/C
Proceeds held by Marriott, as applicable, are not less than the sum of the
remaining exposure under the Facility Bonds; or

 

  (2) The occurrence of the Release Date (as defined in the Agreement Regarding
Leases) and satisfaction of Sunrise’s obligations pursuant to Section 7(b) of
the Agreement Regarding Leases with respect thereto.

 

- 61 -



--------------------------------------------------------------------------------

(vii) Reinstatement of Collateral and Required Collateral Funding. In the event
that, at any time following a return of funds held by Marriott as Collateral to
Sunrise under Section 4(vi) above (but subject to Section 4(v) above), either:

 

  (A) Sunrise’s independent public accountant shall render an opinion with a
“going concern” qualifier (or refuse to issue an opinion) relating to the annual
consolidated financial statements of Sunrise for any fiscal year after such
return, or

 

  (B) Sunrise maintains a ratio of Consolidated EBITDAR (as defined in Exhibit
D) to Consolidated Fixed Charges (as defined in Exhibit D) of less than 1.75 to
1.0 for any fiscal year after such return.

then, in either case, Marriott may at its option either (by giving written
notice to Sunrise) (A) reinstate Sunrise’s obligation to replenish the
Collateral held by Marriott with the Required Collateral Amount, such
replenishment to be effected as provided in Section 4(iv) above after such
notice is sent to Sunrise, or (B) terminate the Forbearance as provided in
Section 6 below. Not later than 91 days after the end of each of Sunrise’s
fiscal years, beginning with fiscal year 2011, Sunrise shall prepare a worksheet
showing its calculation of Consolidated EBITDAR to Consolidated Fixed Charges.
At Marriott’s request, Sunrise shall promptly answer any reasonable questions
and provide such supporting data reasonably requested by Marriott to validate
such calculation.

 

  5. Payments from the Collateral

If Marriott makes any payment or performance in respect of any Assignee
Reimbursement Obligation, Marriott shall be permitted to withdraw from the
Collateral, and retain for its account, an amount equal to the amount of such
payment or, in the case of performance, any costs, expenses and damages
sustained by Marriott in respect thereof except to the extent previously
reimbursed by Sunrise.

 

  6. Forbearance

Marriott hereby agrees to forbear from (i) exercising its right to demand, under
the Reimbursement Agreement, cash collateral in excess of the cash collateral
required to be funded and replenished by Sunrise hereunder, and (ii) on or prior
to December 28, 2011, sending to the Lessor any notice terminating any of the
Leases (subsections (i) and (ii), the “Forbearance,” it being understood that
Marriott shall have no such obligation to forbear under subsection (i) of this
paragraph after December 28, 2011), until the occurrence of any one of the
following events:

 

  (a) Any Sunrise Entity fails to perform or observe any of its obligations
under this Agreement, and such failure is not fully cured within five
(5) business days after written notice thereof is given to Sunrise;

 

  (b) The indebtedness under Sunrise’s principal bank credit facility is
accelerated due to an event of default thereunder (it being understood that the
current principal bank facility is the Credit Agreement dated as of June 16,
2011 between Sunrise, KeyBank, National Association, as administrative agent
thereunder, and the other Lenders as defined therein party thereto, as amended
from time to time);

 

- 62 -



--------------------------------------------------------------------------------

  (c) The termination, after the date hereof, of senior living facility leases,
management agreements or similar agreements to which Sunrise or an affiliate is
a party, which generate an aggregate of at least $50 million in annual revenues
to Sunrise on a consolidated basis (measured using the last full calendar year’s
revenues prior to such termination), excluding any such management agreements,
leases or similar agreements as to which Sunrise received a termination fee or
similar payment designed to compensate Sunrise for the fair value of such
terminated agreement for the remaining term thereof;

 

  (d) Sunrise or any material subsidiary of Sunrise voluntarily files for
bankruptcy protection or any involuntary bankruptcy proceeding is commenced
against Sunrise or any of its material subsidiaries that is not dismissed or
stayed within ninety (90) days after commencement thereof; or

 

  (e) Either of the events occur as described in Section 4(vii) above, following
a return of funds to Sunrise under Section 4(vi) above.

Following the occurrence of any one or more of such events (a “Forbearance
Termination Event”), the Forbearance shall no longer have any force or effect,
and Marriott shall be free to demand, at its option and at any time or from time
to time, that Sunrise make such cash collateral payments, or take such other
actions, as are then required under the Reimbursement Agreement, without regard
to any of the provisions herein establishing the amount of cash collateral
Sunrise is required to provide or maintain hereunder but taking into account the
amounts on deposit at the relevant time as provided herein. The occurrence of a
Forbearance Termination Event shall not diminish or affect Sunrise’s rights or
obligations hereunder. Except as expressly set forth in this Agreement, each
party retains all of its rights and remedies and defenses under the
Reimbursement Agreement.

 

  7. Security Interest

(i) In order to secure the full and punctual observance and performance by each
Sunrise Entity of all of its obligations under this Agreement and the
Reimbursement Agreement (the “Secured Obligations”), each Sunrise Entity hereby
assigns and pledges to Marriott, and grants to Marriott, a first priority
security interest in and to, and a Lien (as hereinafter defined) upon and right
of set-off against, and transfers to Marriott, with power of sale, all of each
Sunrise Entity’s right, title and interest in and to:

 

  (A) the Collateral; and

 

  (B) all interest, income, proceeds, distributions and collections received or
to be received, or derived or to be derived, now or any time hereafter (whether
before or after the commencement of any proceeding under applicable bankruptcy,
insolvency or similar law, by or against any Sunrise Entity or with respect to
any Sunrise Entity) from or in connection with any of the foregoing (including,
without limitation, any security entitlements in respect of any of the
foregoing)

 

- 63 -



--------------------------------------------------------------------------------

(the items described in clauses (i) and (ii) above shall (A) be herein
collectively called the “Collateral” and (B) constitute “Collateral” under the
Reimbursement Agreement). Marriott shall have all of the rights, remedies and
recourses with respect to the Collateral afforded a secured party by the Uniform
Commercial Code as in effect from time to time in the State of New York (the
“UCC”), in addition to, and not in limitation of, the other rights, remedies and
recourses afforded to Marriott by this Agreement.

(ii) The Security Interests are granted as security only and shall not subject
Marriott to, or transfer or in any way affect or modify, any obligation or
liability of any Sunrise Entity with respect to any of the Collateral or any
transaction in connection with the Secured Obligations. As used in this
Agreement, “Security Interests” means the security interests in the Collateral
created pursuant to this Section 7.

(iii) The parties hereto expressly agree that, in accordance with Section 4(ii)
hereof, upon Marriott’s receipt of the Collateral, Marriott shall have
possession of the Collateral and consequently the Security Interests therein
shall be perfected by possession in accordance with Section 3-313(a) of the UCC.

(iv) Each Sunrise Entity shall, at the expense of such Sunrise Entity and in
such manner and form as Marriott may require, give, execute, deliver, file and
record any financing statement, notice, instrument, document, instruments of
transfer or other papers that may, in Marriott’s sole discretion, be necessary
or desirable in order (i) to create, preserve, perfect, substantiate or validate
any Security Interest or (ii) to enable Marriott to exercise and enforce its
rights hereunder with respect to Security Interest.

(v) Each Sunrise Entity shall warrant and defend such Sunrise Entity’s title to
the Collateral, subject to the rights of Marriott, against the claims and
demands of all Persons. Marriott may elect, but without an obligation to do so,
to discharge any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest or any preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, and any obligations under capital leases having substantially the
same economic effect as any of the foregoing) (each, a “Lien”) of any third
party on any of the Collateral.

(vi) No Sunrise Entity shall (i) change its name or identity in any manner or
(ii) principal place of residence, unless in any such case (A) such Sunrise
Entity shall have given Marriott not less than thirty (30) days’ prior notice
thereof and (B) such change shall not cause any of the Security Interests to
become unperfected or subject any Collateral to any other Lien.

(vii) No Sunrise Entity shall (i) create or permit to exist any Lien (other than
the Security Interests) with respect to the Collateral, (ii) sell or otherwise
dispose of, or grant any option with respect to, any of the Collateral or
(iii) enter into or consent to any agreement pursuant to which any Person has or
will have Control in respect of any Collateral. As used in this Agreement,
“Control” means “control” as defined in Sections 8-106 and 9-106 of the UCC.

 

- 64 -



--------------------------------------------------------------------------------

(viii) No Sunrise Entity has performed nor shall perform any act that might
prevent Marriott from enforcing any of the terms of this Agreement or that might
limit Marriott in any such enforcement.

(ix) Each Sunrise Entity shall, forthwith upon demand, pay to Marriott (i) the
amount of any taxes that Marriott may have been required to pay by reason of the
Security Interests or to free any of the Collateral from any Lien thereon and
(ii) the amount of any and all out-of-pocket expenses, including the fees and
disbursements of counsel and of any other experts, that Marriott may incur in
connection with (A) the enforcement of this Agreement, including such expenses
as are incurred to preserve the value of the Collateral and the validity,
perfection, rank and value of the Security Interests, (B) the collection, sale
or other disposition of any of the Collateral, (C) the exercise by Marriott of
any of the rights conferred upon it hereunder or (D) any Forbearance Termination
Event. Any such amount not paid on demand shall bear interest (computed on the
basis of a year of 360 days and payable for the actual number of days elapsed)
at a rate per annum equal to five percent (5%) plus the prime rate as published
in The Wall Street Journal, Eastern Edition in effect from time to time during
the period from the date hereof to the date of the termination of this
Agreement.

(x) If any Forbearance Termination Event shall have occurred and be continuing,
Marriott may exercise all the rights of a secured party under the UCC (whether
or not in effect in the jurisdiction where such rights are exercised) and, in
addition, without being required to give any notice, except as herein provided
or as may be required by mandatory provisions of law, may:

 

  (A) deliver or cause to be delivered to itself or to an affiliate from the
Collateral, Collateral sufficient to satisfy in full all Secured Obligations,
whereupon Marriott shall hold Collateral absolutely free from any claim or right
of whatsoever kind, including any equity or right of redemption of any Sunrise
Entity that may be waived or any other right or claim of any Sunrise Entity, and
each Sunrise Entity, to the extent permitted by law, hereby specifically waives
all rights of redemption, stay or appraisal that each Sunrise Entity has or may
have under any law now existing or hereafter adopted;

 

  (B) sell any Collateral as may be necessary to generate proceeds sufficient to
satisfy in full all Secured Obligations, at public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery, and at such price or prices as Marriott may deem satisfactory;

 

  (C) apply any Cash then existing as Collateral to any Secured Obligation; and

 

  (D) take any combination of the actions described in clauses (i) through
(iii) above;

provided that Marriott shall give Sunrise not less than one day’s prior written
notice of the time and place of any sale or other intended disposition of any of
the Collateral, except any Collateral that threatens to decline speedily in
value or is of a type customarily sold on a recognized market. Marriott and each
Sunrise Entity agrees that such notice constitutes “reasonable authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC.

 

- 65 -



--------------------------------------------------------------------------------

(xi) If a Forbearance Termination Event shall have occurred and be continuing,
Marriott may proceed to realize upon the Security Interests in the Collateral
against any one or more of the types of Collateral, at any time, as Marriott
shall determine in its sole discretion subject to the foregoing provisions of
this Section 7. The proceeds of any sale of, or other realization upon, or other
receipt from, any of the Collateral shall be applied by Marriott in the
following order of priorities:

 

  (A) first, to the payment to Marriott of the expenses of such sale or other
realization, including reasonable compensation to the agents and counsel of
Marriott, and all expenses, liabilities and advances incurred or made by
Marriott in connection therewith, including brokerage fees in connection with
the sale by Marriott of any Collateral;

 

  (B) second, to the payment to Marriott of the aggregate amount (or the value
of any delivery or other performance) owed by each Sunrise Entity to Marriott in
respect of the Secured Obligations; and

 

  (C) finally, if all of the Secured Obligations have been fully discharged or
sufficient funds have been set aside by Marriott at the request of Sunrise for
the discharge thereof, any remaining proceeds shall be released to Sunrise on
behalf of all of the Sunrise Entities.

 

  8. Further Assurances

Each party hereto consents to this Agreement. Each party hereto shall promptly
execute, acknowledge and deliver, and shall cause its affiliates to execute,
acknowledge and deliver, to the other parties hereto any assurances, documents,
instruments or conveyances reasonably requested by any party hereto, or
necessary for the parties hereto to effectuate the transactions contemplated
hereby.

 

  9. Governing Law

This Agreement and the legal relations between the parties shall be governed by
and construed in accordance with the laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law principles.

 

  10. Time of the Essence

Time is of the essence in the performance of all obligations of Sunrise and
Marriott hereunder.

 

  11. Representations and Warranties of Sunrise and Marriott

(i) Each party to this Agreement represents and warrants as follows. Such party
has not, in whole or in part, assigned or encumbered its rights under the
Reimbursement Agreement. The execution, delivery and performance of this
Agreement by such party has been duly and validly authorized by all necessary
corporate or as the case may be other entity action on the part of such party.
This Agreement constitutes a legally valid and binding obligation of such party,

 

- 66 -



--------------------------------------------------------------------------------

enforceable against such party in accordance with its terms except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles relating to or limiting creditors’ rights
generally. The execution, delivery and performance of this Agreement by such
party will not (i) violate or constitute a breach or default (whether upon lapse
of time and/or the occurrence of any act or event or otherwise) under the
charter documents or by-laws or as the case may be organizational agreement of
such party; (ii) result in the imposition of any Encumbrance against any
material assets or properties of such party except as created hereunder; or
(iii) violate any Law, except for any such violations, breaches, defaults and
impositions as would not reasonably be expected to have a material adverse
effect on the business operations, assets or financial condition of such party
or performance by such party of its obligations hereunder. The execution,
delivery and performance of this Agreement by such party will not require any
Approvals to be obtained except for (A) Approvals already obtained by such
party, or (B) any such Approvals the failure of which to receive would not in
the aggregate have a material adverse effect on the ability of such party to
perform its obligations hereunder.

(ii) Each of the Sunrise Entities represents and warrants to Marriott that each
Sunrise Entity (i) owns and, at all times prior to the release of the Collateral
pursuant to the terms of this Agreement, will own the Collateral free and clear
of any Liens (other than the Security Interests) and (ii) is not and will not
become a party to or otherwise be bound by any agreement, other than this
Agreement, that (A) restricts in any manner the rights of any present or future
owner of the Collateral in respect thereof or (B) provides any Person with
Control with respect to any Collateral. No financing statement, security
agreement or similar or equivalent document or instrument covering all or any
part of the Collateral is on file or of record in any jurisdiction in which such
filing or recording would be effective to perfect a Lien, security interest or
other encumbrance of any kind on such Collateral.

(iii) Each of the Sunrise Entities represents and warrants to Marriott that upon
Marriott’s receipt of the Collateral in accordance with Section 4 above,
Marriott will have a valid and perfected security interest in such Collateral.
No registration, recordation or filing with any governmental body, agency or
official is required in connection with the perfection or enforcement of the
Security Interests.

 

  12. Miscellaneous

(i) This Agreement and any Schedule or Exhibit attached hereto may be modified
or amended only by agreement in writing of the Sunrise Entities and Marriott.

(ii) Nothing herein, express or implied, is intended to confer upon or give any
Person other than the parties hereto any rights or remedies of any nature under
or by reason of this Agreement.

(iii) If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, the remaining provisions of this Agreement to the extent
permitted by law shall remain in full force and effect.

 

- 67 -



--------------------------------------------------------------------------------

(iv) This Agreement, the Reimbursement Agreement, the Purchase Agreement, the
Confidentiality Agreement, the Agreement Regarding Leases and the Work Fee
Letter (as defined in the Agreement Regarding Leases) constitute the entire
agreement among the parties with respect to the subject matter hereof.

(v) Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned or delegated, in whole or in part, by operation
of law or otherwise by any party without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns.

(vi) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

(vii) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment and
performance in full of the Secured Obligations, (ii) be binding upon each
Sunrise Entity and each Sunrise Entity’s heirs, distributees, executors,
administrators, guardians and conservators and upon Marriott and its successors,
transferees and assigns and (iii) inure to the benefit of, and be enforceable
by, Marriott and its successors, transferees and assigns and by each Sunrise
Entity and each Sunrise Entity’s heirs, distributees, executors, administrators,
guardians and conservators.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 68 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

SUNRISE SENIOR LIVING, INC. By:  

 

  Name:   Title: SUNRISE SENIOR LIVING SERVICES, INC. By:  

 

  Name:   Title: SUNRISE CONTINUING CARE, LLC By:  

 

  Name:   Title: MARRIOTT INTERNATIONAL, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

Form of Statement of Profit and Loss

[see attached]

 

- 70 -



--------------------------------------------------------------------------------

Sunrise Senior Living, Inc.

Period: 11 Community statement of Profit and Loss as of: November 30, 2011

Operating Unit: Bellaire-62041

Ledger:    SR_ACT_

Requesting Bus. Unit Currency:    USD

 

                                                                      Year to
Date                                                                         
Actual  

Metrics

  2011-1     2011-2     2011-3     2011-4     2011-5     2011-6     2011-7    
2011-8     2011-9     2011-10     2011-11     $   By Acct                      
 

Total Revenues

    1,004,128        926,389        987,039        983,360        1,035,949     
  924,471        980,595        973,267        987,497        1,048,635       
934,223        10,785,553   

Total Cost of Sales

    142,014        142,994        157,298        162,702        171,982       
162,313        159,618        131,222        216,899        194,655       
175,694        1,817,392     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Net Revenues

    862,114        783,395        829,741        820,658        863,966       
762,158        820,977        842,046        770,597        853,980       
758,528        8,968,160     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Productive Labor (excluding Contract Temp)

    287,139        254,434        277,439        282,288        287,386       
300,944        297,618        273,123        287,327        293,203       
289,639        3,130,540   

Non Productive Labor

    32,694        22,707        21,890        17,981        27,679        24,933
       23,585        27,785        26,334        24,705        23,038       
273,332   

Benefits

    35,107        33,493        37,271        33,623        33,493        32,531
       33,604        32,965        35,992        34,987        33,217       
376,283   

PR Tax

    32,765        28,707        29,469        25,927        26,888        24,141
       25,834        22,971        24,176        25,104        24,576       
290,557   

PR Tax and Benefits

    67,872        62,199        66,740        59,549        60,381        56,672
       59,438        55,936        60,168        60,091        57,793       
666,839   

Total Labor

    387,705        339,341        366,070        359,817        375,445       
382,549        380,640        356,844        373,830        377,999       
370,471        4,070,711   

Key Controllable Operating Expenses

    63,493        89,765        67,422        84,673        95,038        98,892
       131,546        127,294        138,245        115,870        73,534       
1,085,773   

Other Dept Controllable Operating Expenses

    30,360        29,681        33,969        31,363        37,587        44,826
       39,336        37,695        28,985        29,074        42,550       
385,425     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Controllable Operating Expenses

    623,572        601,781        624,759        638,555        680,052       
688,581        711,139        653,056        757,959        717,599       
662,249        7,359,302     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

House Profit

    380,557        324,608        362,280        344,805        355,896       
235,890        269,456        320,212        229,537        331,036       
271,974        3,426,251     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Non Department Expense

    7,444        20,410        44,895        21,527        23,765        21,722
       22,041        22,037        22,188        22,046        22,050       
250,126     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Operating Expenses

    631,016        622,191        669,654        660,082        703,817       
710,302        733,180        675,093        780,148        739,645       
684,299        7,609,427   

Net Operating Income

    373,112        304,198        317,385        323,278        332,131       
214,169        247,415        298,175        207,349        308,990       
249,924        3,176,126   



--------------------------------------------------------------------------------

EXHIBIT B

Leases

 

1. Bedford Court (Montgomery County, Maryland)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of July 25, 1994, by HMC Retirement Properties, Inc.
(Assignor) in favor of Health and Retirement Properties Trust (Assignee), the
Assignment and Assumption of Lease and Acknowledgement of Guarantee, dated as of
February 16, 1999, among Marriott Senior Living Services, Inc. (Assignor),
Marriott Continuing Care, Inc. (Assignee) and Marriott International, Inc.
(Guarantor), and the Bill of Sale, Assignment and Assumption of Leases,
Contracts and Agreements, dated as of June 30, 1999, by HRPT Properties Trust
(Assignor) in favor of SPTMRT Properties Trust (Assignee).

 

2. Bellaire/Houston (Harris County, Texas)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated as of January 19, 1994, the
Second Amendment of Lease, dated as of May 16, 1994, the Consent and
Modification Agreement (HRPT), dated as of October 10, 1997, and the Fourth
Amendment of Lease dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, by and between HMC Retirement Properties,
Inc. (Assignor) and Health and Rehabilitation Properties Trust (Assignee), and
the Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

3. Boca Pointe (Palm Beach, Florida)

Facilities Lease Agreement, dated as of February 14, 1994, by and between HMH
Properties, Inc. and Marriott Senior Living Services, Inc., as amended by the
First Amendment to the Lease, dated as of May 16, 1994, the Consent and
Modification Agreement (HRPT), dated as of October 10, 1997, and the Third
Amendment of Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMH Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee), and the Bill of Sale,
Assignment and Assumption of Leases, Contracts and Agreements, dated as of
June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT Properties
Trust (Assignee).

 

- 72 -



--------------------------------------------------------------------------------

4. Calusa Harbour (Lee County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated as of January 19, 1994, the
Second Amendment of Lease, dated as of May 16, 1994, the Third Amendment to
Lease, dated as of June 30, 1994, the Consent and Modification Agreement (HRPT),
dated as of October 10, 1997, and the Fifth Amendment of Lease, dated as of
August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of August 16, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), the
Assignment and Assumption of Lease, dated as October 7, 1998, between Marriott
Senior Living Services, Inc. (Assignor) and Marriott Continuing Care, Inc.
(Assignee), the Amendment to Assignment and Assumption of Lease, dated as of
November 6, 2000, by and between Marriott Continuing Care, LLC and Marriott
Senior Living Services, Inc., and the Bill of Sale, Assignment and Assumption of
Leases, Contracts and Agreements, dated as of June 30, 1999, by HRPT Properties
Trust (Assignor) in favor of SPTMRT Properties Trust (Assignee).

 

5. Church Creek (Cook County, Illinois)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated as of January 16, 1994, the
Second Amendment of Lease, dated as of May 16, 1994, the Third Amendment to
Lease, dated as of June 30, 1994, the Consent and Modification Agreement (HRPT),
dated as of October 10, 1997, and the Fifth Amendment of Lease, dated as of
August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of September 7, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Church Creek Corporation (Assignee), the Assignment and
Assumption of Lease, dated as of January 7, 1999, between Marriott Senior Living
Services, Inc. (Assignor) and Marriott Continuing Care, Inc. (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by Church Creek Corporation (Assignor) in favor of
SPTMRT Properties Trust.

 

6. The Colonnades (Albemarle County, Virginia)

Facilities Sublease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. (Sublandlord) and Marriott Senior Living Services,
Inc. (Subtenant), as amended by the First Amendment to the Sublease, dated
January 19, 1994, the Second Amendment of Sublease, dated as of May 16, 1994,
the Consent and Modification Agreement (HRPT), dated as of October 10, 1997, and
the Fourth Amendment of Sublease, dated as of August 4, 2000.

 

- 73 -



--------------------------------------------------------------------------------

As assigned pursuant to the Assignment and Assumption of Leases and Contracts,
dated as of May 16, 1994, between HMC Retirement Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee), the Assignment and
Assumption of Sublease, dated as of May 4, 1998, between Marriott Senior Living
Services, Inc. (Assignor) and Marriott Continuing Care, Inc. (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

Underlying Lease: Retirement Community Development and Lease Agreement, dated as
of April 1, 1989, by and between UREF Retirement Corporation (Lessor) and
Marriott Corporation (Lessee), as assigned pursuant to the Assignment of Lease,
dated as of October 7, 1993, by Marriott Corporation (Assignor) to HMC
Retirement Properties, Inc. (Assignee).

Non-Disturbance and Recognition Agreement, dated as of October 8, 1993, by and
among UREF Retirement Corporation, Host Marriott Corporation, HMC Retirement
Properties, Inc., Marriott International Inc. and Marriott Senior Living
Services Inc. (The Colonnades).

 

7. Deerfield Beach/Horizon Club (Broward County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMH
Properties, Inc. and Marriott Senior Living Services, Inc., as amended by the
First Amendment to the Lease, dated January 19, 1994, the Second Amendment of
Lease, dated as of May 16, 1994, the Consent and Modification Agreement (HRPT),
dated as of October 10, 1997, and the Fourth Amendment of Lease, dated as of
August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMH Properties, Inc. (Assignor) and
Health and Rehabilitation Properties Trust (Assignee), and the Bill of Sale,
Assignment and Assumption of Leases, Contracts and Agreements, dated as of
June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT Properties
Trust (Assignee).

 

8. The Jefferson (Arlington County, Virginia)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of July 25, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Retirement Properties Trust (Assignee), and the Bill
of Sale, Assignment and Assumption of Leases, Contracts and Agreements, dated as
of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT
Properties Trust (Assignee).

 

- 74 -



--------------------------------------------------------------------------------

9. Palm Harbour (Pinellas County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

10. Port St. Lucie (St. Lucie County, Florida)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

11. Scottsdale (Maricopa County, Arizona)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

12. Sun City (Maricopa County, Arizona)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment

 

- 75 -



--------------------------------------------------------------------------------

to the Lease, dated as of January 19, 1994, the Second Amendment of Lease, dated
as of May 16, 1994, the Consent and Modification Agreement (HRPT), dated as of
October 10, 1997, and the Fourth Amendment of Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of June 16, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

13. Villa Valencia (Orange County, California)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement, dated as of October 10, 1997, and the Fourth Amendment of Lease,
dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of September 7, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Retirement Properties Trust (Assignee), and the Bill
of Sale, Assignment and Assumption of Leases, Contracts and Agreements, dated as
of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of SPTMRT
Properties Trust (Assignee).

 

14. Virginia Beach (City of Virginia Beach, Virginia)

Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000.

As assigned pursuant to the Assignment and Assumption of Leases, Guarantees and
Permits, dated as of May 13, 1994, between HMC Retirement Properties, Inc.
(Assignor) and Health and Rehabilitation Properties Trust (Assignee), and the
Bill of Sale, Assignment and Assumption of Leases, Contracts and Agreements,
dated as of June 30, 1999, by HRPT Properties Trust (Assignor) in favor of
SPTMRT Properties Trust (Assignee).

 

- 76 -



--------------------------------------------------------------------------------

EXHIBIT C

Lifecare Bonds

The Colonnades

 

RESIDENT

LAST NAME

  

RESIDENT

FIRST NAME

   BALANCE
Nov-11  

[Resident]

  

[Resident]

     125,394.00   

[Resident]

  

[Resident]

     263,296.80   

[Resident]

  

[Resident]

     85,005.00   

[Resident]

  

[Resident]

     143,683.20   

[Resident]

  

[Resident]

     198,135.00   

[Resident]

  

[Resident]

     75,425.00   

[Resident]

  

[Resident]

     37,345.50   

[Resident]

  

[Resident]

     37,345.50   

[Resident]

  

[Resident]

     77,625.00   

[Resident]

  

[Resident]

     91,813.50   

[Resident]

  

[Resident]

     170,038.80   

[Resident]

  

[Resident]

     217,908.00   

[Resident]

  

[Resident]

     155,358.00   

[Resident]

  

[Resident]

     155,250.00   

[Resident]

  

[Resident]

     209,529.00   

[Resident]

  

[Resident]

     158,850.00   

[Resident]

  

[Resident]

     146,898.00   

[Resident]

  

[Resident]

     95,409.90   

[Resident]

  

[Resident]

     118,289.00   

[Resident]

  

[Resident]

     171,009.00   

[Resident]

  

[Resident]

     148,606.00   

[Resident]

  

[Resident]

     218,428.20   

[Resident]

  

[Resident]

     156,150.00   

[Resident]

  

[Resident]

     194,917.50   

[Resident]

  

[Resident]

     136,841.40   

[Resident]

  

[Resident]

     240,817.00   

[Resident]

  

[Resident]

     244,548.00   

[Resident]

  

[Resident]

     131,859.00   

[Resident]

  

[Resident]

     86,544.00   

[Resident]

  

[Resident]

     234,018.00   

[Resident]

  

[Resident]

     90,009.00   

[Resident]

  

[Resident]

     283,070.00   

[Resident]

  

[Resident]

     189,603.00   

[Resident]

  

[Resident]

     263,296.80   

[Resident]

  

[Resident]

     240,840.00         

 

 

 

Grand Total

      $ 5,593,156.10         

 

 

 

 

- 77 -



--------------------------------------------------------------------------------

Bedford Court

 

RESIDENT

LAST NAME

  

RESIDENT

FIRST NAME

   BALANCE
Nov-11  

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     7,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     8,000.00   

[Resident]

  

[Resident]

     9,500.00   

[Resident]

  

[Resident]

     7,000.00         

 

 

 

Grand Total

      $ 220,000.00         

 

 

 

 

- 78 -



--------------------------------------------------------------------------------

EXHIBIT D

Certain Definitions

“Consolidated EBITDAR” means the sum of: (a) Consolidated EBITDA plus (b) rent
paid or payable under all operating leases as determined in accordance with
GAAP.

“Consolidated Fixed Charges” means the sum of: (a) Consolidated Interest
Expense, (b) Capitalized Cash Interest Expense (c) scheduled payments of
principal on Total Funded Indebtedness (excluding balloon payments), (d) rent
payable under all operating leases (other than capital leases) as determined in
accordance with GAAP, and (e) dividends payable on stock.

“Consolidated EBITDA” means the sum of: (a) (i) net income; (ii) Consolidated
Interest Expense; (iii) income taxes; (iv) depreciation and amortization;
(v) the non-cash component of any unusual or non-recurring item of loss or
expense which was deducted in determining net income (in accordance with GAAP),
and (vi) income (or loss) in respect of minority interest (assuming it was
deducted in the calculation of net income); minus (b) “other income - operating
properties” as shown on the Company’s financial statements in accordance with
GAAP as of the date of Sunrise’s principal bank credit facility (or as such
category may be categorized in future financial statements) in each case for the
Borrower and its Subsidiaries on a consolidated basis.

“Consolidated Interest Expense” means total interest expense (whether paid or
accrued), including the amortization of debt discounts and premiums as well as
the interest component under capital leases, on a consolidated basis in
accordance with GAAP.

“Capitalized Cash Interest Expense” means capitalized interest on construction
or development loans, to the extent not funded from an interest reserve as part
of third party construction financing.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

- 79 -



--------------------------------------------------------------------------------

EXHIBIT E

Marriott Guarantees

1. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Bedford Court).

2. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Bellaire).

3. Guaranty, by Marriott International, Inc. in favor of HMH Properties, Inc.,
dated as of February 14, 1994, as amended by the First Amendment of Guaranty,
dated as of May 16, 1994 (Boca Pointe).

4. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Calusa Harbour).

5. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Church Creek).

6. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (The Colonnades).

Non-Disturbance and Recognition Agreement, dated as of October 8, 1993, by and
among UREF Retirement Corporation, Host Marriott Corporation, HMC Retirement
Properties, Inc., Marriott International, Inc. and Marriott Senior Living
Services Inc. (The Colonnades)

7. Guaranty, by Marriott International, Inc. in favor of HMH Properties, Inc.,
dated as of October 8, 1993, as amended by the First Amendment of Guaranty,
dated as of May 16, 1994 (Horizon Club).

8. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (The Jefferson).

9. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Palm Harbour).

 

- 80 -



--------------------------------------------------------------------------------

10. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc. dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Port St. Lucie).

11. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Scottsdale).

12. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Sun City).

13. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Villa Valencia).

14. Guaranty, by Marriott International, Inc. in favor of HMC Retirement
Properties, Inc., dated as of October 8, 1993, as amended by the First Amendment
of Guaranty, dated as of May 16, 1994 (Virginia Beach).

 

- 81 -



--------------------------------------------------------------------------------

EXHIBIT F

Landlord Estoppel Certificate

                Date:                     

Sunrise Senior Living Services, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: Chief Executive Officer

 

  Re: The Lease (as hereinafter defined)

Ladies and Gentlemen:

Reference is made to the [Facilities Lease Agreement, dated as of October 8,
1993, by and between HMC Retirement Properties, Inc. and Marriott Senior Living
Services, Inc., as amended by the First Amendment to the Lease, dated
January 19, 1994, the Second Amendment of Lease, dated as of May 16, 1994, the
Consent and Modification Agreement (HRPT), dated as of October 10, 1997, and the
Fourth Amendment of Lease, dated as of August 4, 2000 (Bedford Court)][
Facilities Lease Agreement, dated as of February 14, 1994, by and between HMH
Properties, Inc. and Marriott Senior Living Services, Inc., as amended by the
First Amendment to the Lease, dated as of May 16, 1994, the Consent and
Modification Agreement (HRPT), dated as of October 10, 1997, and the Third
Amendment of Lease, dated as of August 4, 2000 (Boca Pointe)][ Facilities
Sublease Agreement, dated as of October 8, 1993, by and between HMC Retirement
Properties, Inc. (Sublandlord) and Marriott Senior Living Services, Inc.
(Subtenant), as amended by the First Amendment to the Sublease, dated
January 19, 1994, the Second Amendment of Sublease, dated as of May 16, 1994,
the Consent and Modification Agreement (HRPT), dated as of October 10, 1997, and
the Fourth Amendment of Sublease, dated as of August 4, 2000 (The Colonnades)][
Facilities Lease Agreement, dated as of October 8, 1993, by and between HMC
Retirement Properties, Inc. and Marriott Senior Living Services, Inc., as
amended by the First Amendment to the Lease, dated January 19, 1994, the Second
Amendment of Lease, dated as of May 16, 1994, the Consent and Modification
Agreement (HRPT), dated as of October 10, 1997, and the Fourth Amendment of
Lease, dated as of August 4, 2000 (The Jefferson)][NOTE TO DRAFT: EXECUTE ONE
CERTIFICATE FOR EACH LEASE] (the “Lease”).

This Landlord Estoppel Certificate (this “Certificate”) is executed by Landlord
at the request of Tenant pursuant to Section 18.01 of the Lease. Each
capitalized term used but not defined herein shall have the meaning given to it
in the Lease.

Landlord hereby certifies to Tenant as follows:

 

1. Attached hereto as Annex 1 is a true, complete and correct copy of the Lease.

 

2. The Lease is in full force and effect and unmodified.



--------------------------------------------------------------------------------

3. As of the date of such certificate, all Rental theretofore due and payable
has been paid in full.

 

4. Landlord has no knowledge of any Event of Default then existing.

 

[5. To Landlord’s knowledge, neither Landlord nor Tenant is in default of the
Retirement Community Development and Lease Agreement, dated as of April 1, 1989,
by and between UREF Retirement Corporation (Lessor) and Marriott Corporation
(Lessee), as assigned pursuant to the Assignment of Lease, dated as of
October 7, 1993, by Marriott Corporation (Assignor) to HMC Retirement
Properties, Inc. (Assignee).] [FOR COLONNADES ONLY.]

EXECUTED as of the date first written above.

 

SPTMRT PROPERTIES TRUST By:  

 

Name:  

 

Title:  

 

 

- 83 -



--------------------------------------------------------------------------------

ANNEX 1